Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 1 of 52
      MICHAEL PAZAK                                                                                                 February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                       1–4
                                                               Page 1                                                                    Page 3
       · · · · · · · ·UNITED STATES DISTRICT COURT                       ·1·   · · · · · · · · · ·INDEX OF EXAMINATION
                                                                         ·2
       · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA                       ·3·   WITNESS:· · MICHAEL PAZAK
                                                                         ·4
       ARGO HOLDINGS, INC., and· · · · · ·Case No. 0:19-cv-60487
                                                                         ·5·   EXAMINATION· · · · · · · · · · · · · · · · · · · · · PAGE
       SOLU-MED, INC.,                                                   ·6·   By Mr. Goodman· · · · · · · · · · · · · · · · · · ·4, 115
                                                                         ·7·   By Mr. Vine· · · · · · · · · · · · · · · · · · · 101, 122
       · · Plaintiffs                                                    ·8
                                                                         ·9
       v.                                                                10·   · · · · · · · · · · INDEX TO EXHIBITS
                                                                         11·   NO.· · · · ·DESCRIPTION· · · · · · · · · · · · · · · PAGE
       YOUNGBLOOD SKIN CARE
                                                                         12·   EXHIBIT 1· ·Subpoena to testify at a deposition· · · 4
       PRODUCTS LLC,                                                     · ·   · · · · · · in a civil action to Michael Pazak
                                                                         13
       · · Defendants                                                    · ·   EXHIBIT 2· ·SOLU-MED, INC., vs. YOUNGBLOOD SKIN· · · 20
                                                                         14·   · · · · · · CARE PRODUCTS, LLC., Amazon Policies
       _____________________________________                             · ·   · · · · · · Perspective
                                                                         15
       · · · · · · · · · · · DEPOSITION OF                               · ·   EXHIBIT 3· ·SOLU-MED, INC., vs. YOUNGBLOOD SKIN· · · 78
                                                                         16·   · · · · · · CARE PRODUCTS, LLC., Rebuttal to Report
       · · · · · · · · · · · MICHAEL PAZAK
                                                                         · ·   · · · · · · of C.J. Rosenbaum
       · · · · · · · · · · February 19, 2020                             17
                                                                         · ·   EXHIBIT 4· ·11/11/2018 Notice: Policy Warning· · · · 86
       · · · · · · · · · · · · 9:46 a.m.                                 18
                                                                         · ·   EXHIBIT 5· ·"Notices related to the seller"· · · · · 90
       · · · · · · · ·Esquire Deposition Solutions                       19·   · · · · · · Compilation of a complaint history
                                                                         20
       · · · · · ·3838 North Central Avenue, Suite 750
                                                                         21
       · · · · · · · · · Phoenix, Arizona 85012                          22
                                                                         23
       · ·Prepared by:· Sandra Marruffo, R.P.R., AZ C.R. 50815           24
                                                                         25

                                                               Page 2                                                                    Page 4
       ·1·   · · · · · · · ·The deposition of MICHAEL PAZAK, was taken   ·1· · · · · · · · · ·TRANSCRIPT OF DEPOSITION
       ·2·   by Stanley R. Goodman, Esq., on February 19, 2020, from
                                                                         ·2· · · · · · · · · · · · · ·*· * *
       ·3·   9:46 a.m. to 12:51 p.m., at the Offices of Esquire
       ·4·   Deposition Solutions, 3838 North Central Avenue, Suite      ·3· · · · · · · · · · · · MICHAEL PAZAK,
       ·5·   750, Phoenix, Arizona 85012, before Sandra Marruffo,        ·4· having been first duly sworn to tell the truth, the
       ·6·   Arizona certified reporter No. 50815.                       ·5· whole truth, and nothing but the truth, was examined
       ·7
       ·8·   · · · · · · · · · APPEARANCES OF COUNSEL                    ·6· and testified as follows:
       ·9                                                                ·7
       · ·   Representing the Plaintiffs:                                ·8· · · · · · · · · · · · ·EXAMINATION
       10
       · ·   ·   ·   GOODMAN & SAPERSTEIN
                                                                         ·9· · · ·Q.· ·BY MR. GOODMAN:· Would you state your name for
       11·   ·   ·   BY:· Stanley R. Goodman, Esq.                       10· the record, please.
       · ·   ·   ·   666 Old Country Road                                11· · · ·A.· ·Sure.· Michael Pazak.
       12·   ·   ·   Suite 200
                                                                         12· · · ·Q.· ·And do you have a local address?
       · ·   ·   ·   Garden City, New York 11530
       13·   ·   ·   (516) 227-2100                                      13· · · ·A.· ·Yes, I do.
       · ·   ·   ·   gsesq600@aol.com                                    14· · · ·Q.· ·And what is that?
       14
                                                                         15· · · ·A.· ·36779 North Vasari, I'll spell it, V-A-S-A-R-I,
       15·   Representing the Defendants:
       16·   · · COLE, SCOTT & KISSANE, P.A.,                            16· Drive in Scottsdale, Arizona.
       · ·   · · BY: Jonathan Vine, Esq.                                 17· · · ·Q.· ·Is that your personal address?
       17·   · · 222 Lakeview Avenue
                                                                         18· · · ·A.· ·Yes, it is.
       · ·   · · Suite 120
       18·   · · West Palm Beach, Florida 33401                          19· · · ·Q.· ·Do you have a business address?
       · ·   · · (561) 383-9203                                          20· · · ·A.· ·No, not separate.
       19·   · · Jonathan.Vine@csklegal.com
                                                                         21· · · ·Q.· ·Mr. Pazak, I'm going to show you what has been
       20
       21                                                                22· marked as Exhibit 1, which is the subpoena in this case.
       22                                                                23· · · · · · · · ·(Exhibit No. 1 was marked for
       23                                                                24· identification.)
       24
       25                                                                25· · · ·Q.· ·BY MR. GOODMAN:· Mr. Pazak, I would like you to


                                                                                                               800.211.DEPO (3376)
                                                             EXHIBIT 11
                                                                                                               EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 2 of 52
      MICHAEL PAZAK                                                                                                February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                      5–8
                                                             Page 5                                                           Page 7
       ·1· read through Exhibit 1 as well as the attachment which is ·1· there's an item about communications, but communications
       ·2· schedule A.                                               ·2· that were -- that it says he relied upon to form his
       ·3· · · · · · · · ·MR. VINE:· The attachment.                      ·3· opinion, my understanding is there are no such
       ·4· · · · · · · · ·THE WITNESS:· Okay.· All right.                 ·4· communications.· There are email communications between
       ·5· · · ·Q.· ·BY MR. GOODMAN:· Mr. Pazak, have you seen            ·5· the expert and us scheduling or things of that nature,
       ·6· Exhibit 1 prior to today?                                      ·6· but nothing that he's relied upon that he's agreed --
       ·7· · · ·A.· ·Yes, I did.                                          ·7· that he'll testify that he did not -- that he did rely
       ·8· · · ·Q.· ·And when did you receive the document?               ·8· upon.· But everything else has been produced.
       ·9· · · ·A.· ·It was approximately two weeks ago.· I don't         ·9· · · ·Q.· ·BY MR. GOODMAN:· Let's just go through this.
       10· have the exact date.                                           10· Schedule A documents to be produced at your deposition.
       11· · · · · · · · ·MR. VINE:· That's fine.                         11· Your entire file for your work on this case, as you sit
       12· · · ·Q.· ·BY MR. GOODMAN:· Was the Exhibit 1 mailed to 12· here today, can you tell me what's contained in that
       13· you?                                                   13· file?
       14· · · ·A.· ·Emailed.                                             14· · · ·A.· ·Yes.· So it would be copies of the complaint,
       15· · · ·Q.· ·And who was the sender?                              15· copies of the witness depositions, copies of Amazon's
       16· · · ·A.· ·Shena.                                               16· Seller Central policies, copies of productions from the
       17· · · · · · · · ·MR. VINE:· Shena Smith.                         17· different -- What's the right term? -- the production of
       18· · · · · · · · ·THE WITNESS:· Shena Smith.                      18· different material related to the case, so the plaintiff
       19· · · ·Q.· ·BY MR. GOODMAN:· Do you know is she a law            19· and the defendant productions, so supporting
       20· associate of Mr. Vine?                                         20· documentation, I guess, is how I think about that.· There
       21· · · ·A.· ·Yes, she is.                                         21· are prints of the time sheets that I submit to the
       22· · · ·Q.· ·And after you received the email copy of the         22· service that handles the billing for my time.· There is a
       23· exhibit, did you discuss it with anybody?                      23· copy of the plaintiff's expert witness report.· I believe
       24· · · ·A.· ·The exhibit?                                         24· that's -- I believe that's all.
       25· · · · · · · · ·No.                                             25· · · · · · · · ·MR. VINE:· Amazon production?

                                                                 Page 6                                                             Page 8
       ·1· · · ·Q.· ·Did you --                                           ·1· · · · · · · · ·THE WITNESS:· Yes.
       ·2· · · ·A.· ·Outside -- Sorry.                                    ·2· · · · · · · · ·MR. VINE:· Okay.
       ·3· · · · · · · · ·MR. VINE:· Right.                               ·3· · · ·Q.· ·BY MR. GOODMAN:· With respect to the billing
       ·4· · · · · · · · ·THE WITNESS:· I discussed it with Shena.        ·4· records in this case, as you sit here today, can you tell
       ·5· · · ·Q.· ·BY MR. GOODMAN:· All right.· Can you tell me         ·5· me how much you have billed to date, other than today's
       ·6· what you discussed with Shena?                                 ·6· time in this case, in the preparation of your reports in
       ·7· · · ·A.· ·Yes, I clarified sort of format.· So she said        ·7· preparation for your testimony?
       ·8· easiest thing to do would be put it on a thumbdrive and        ·8· · · ·A.· ·I would need to refer to the -- to the time
       ·9· just make sure I -- I included all the documents that it       ·9· sheets that are on the -- the drive for that exact
       10· referred to.                                                   10· information.
       11· · · ·Q.· ·You're referring to schedule A; is that              11· · · ·Q.· ·Well, do you have any memory as to the total
       12· correct?                                                       12· amount you've billed to date?
       13· · · ·A.· ·Correct, schedule A.                                 13· · · · · · · · ·MR. VINE:· Or you could do number of hours
       14· · · ·Q.· ·And when did you send her the thumbdrive?            14· if that helps.
       15· · · ·A.· ·I did not.· I just brought it with me here           15· · · · · · · · ·MR. GOODMAN:· And multiply it.
       16· today.                                                         16· · · · · · · · ·MR. VINE:· Yeah.· General.
       17· · · ·Q.· ·And Mr. Vine has given me a thumbdrive.              17· · · · · · · · ·THE WITNESS:· Yeah.
       18· · · · · · · · ·Is this the thumbdrive that you forwarded       18· · · · · · · · ·MR. VINE:· If you can't, you can't.
       19· to her?                                                        19· · · · · · · · ·THE WITNESS:· I -- maybe a range.
       20· · · ·A.· ·Yes, that is the thumbdrive.· I gave the             20· · · · · · · · ·MR. VINE:· Yeah, that's fine.
       21· documents on there.                                            21· · · · · · · · ·THE WITNESS:· Or I'd say roughly maybe 20
       22· · · ·Q.· ·And does it contain all of the items that are        22· hours.· It's -- it's my estimate.
       23· enumerated on schedule A?                                      23· · · · · · · · ·MR. VINE:· The documents will speak for
       24· · · ·A.· ·Yes, it does.                                        24· themselves.
       25· · · · · · · · ·MR. VINE:· Just so the record is clear,         25· · · · · · · · ·THE WITNESS:· Yes.


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com         YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 3 of 52
      MICHAEL PAZAK                                                                                                         February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                              9–12
                                                                      Page 9                                                                 Page 11
       ·1· · · ·Q.· ·BY MR. GOODMAN:· But that would be contained in ·1· · · ·A.· ·No.· The discussion with GLG contained no
       ·2· the thumbdrive?                                                     ·2· specifics about the case and, in fact, even my initial
       ·3· · · ·A.· ·Yes.· The way the reporting works is you submit           ·3· discussion with Jonathan's associate, nothing was
       ·4· weekly and so this -- my work began last calendar year,             ·4· disclosed specifically about the case.· It was more about
       ·5· so it's been several weeks, but the weeks that I had                ·5· my experience with Amazon, my time at Amazon and since,
       ·6· billable time would be on there.· I just can't recall               ·6· related to the brands and the different clients that I
       ·7· exactly what those totals are.                                      ·7· work with in this area.
       ·8· · · ·Q.· ·Who does the billing for your services?                   ·8· · · ·Q.· ·Well, what did you discuss with GLG that led
       ·9· · · ·A.· ·The billing is handled through Gerson -- GLG              ·9· them to have you retained in this case?
       10· it's Gerson Lehrman.                                                10· · · · · · · · ·MR. VINE:· They didn't --
       11· · · ·Q.· ·Tell me who Gerson -- Gerson Lehrman is,                  11· · · · · · · · ·Objection.· GLG doesn't get to decide if
       12· please.                                                             12· we retain him.· My client did it.
       13· · · ·A.· ·They are the service that connects me to these            13· · · ·Q.· ·BY MR. GOODMAN:· But how did GLG determine that
       14· types of ad hoc opportunities.· So they are an expert               14· you were the right witness for this case?
       15· consulting broker, I suppose is the way you'd -- the way            15· · · · · · · · ·MR. VINE:· If you know.
       16· I'd describe it, but I -- I have my clients that I work             16· · · · · · · · ·THE WITNESS:· I maintain a professional
       17· with directly.· And I have a series of clients that I               17· profile with GLG.· As I said, I've worked for their
       18· work with that GLG connects me to.                                  18· clients for the last seven years, so I -- based on the
       19· · · ·Q.· ·And how did GLG make the connection for your              19· information they have about the work that I've done and
       20· retention in this case?                                             20· the information I've provided and my background, I think
       21· · · · · · · · ·MR. VINE:· If you know.                              21· those were the factors.
       22· · · ·Q.· ·BY MR. GOODMAN:· Of course.                               22· · · ·Q.· ·BY MR. GOODMAN:· Did you execute a retention
       23· · · ·A.· ·I can describe in general -- I'm assuming --              23· letter?
       24· · · · · · · · ·MR. VINE:· I don't want you to assume.               24· · · ·A.· ·There is an email system that GLG uses upon
       25· Only what you know.                                                 25· selection for one of their projects.· They send you an

                                                                     Page 10                                                                 Page 12
       ·1· · · · · · · · ·MR. GOODMAN:· No, no.                                ·1· email outlining the -- the terms of the agreement and you
       ·2· · · · · · · · ·THE WITNESS:· Okay.                                  ·2· accept it by -- via email.
       ·3· · · · · · · · ·MR. VINE:· If you were told something, if            ·3· · · ·Q.· ·Is that email contained in the thumbdrive?
       ·4· not --                                                              ·4· · · ·A.· ·That is not.
       ·5· · · ·Q.· ·BY MR. GOODMAN:· Let's get it straight right              ·5· · · ·Q.· ·Where is that email?
       ·6· away.                                                               ·6· · · ·A.· ·It would be in my email account.
       ·7· · · ·A.· ·Sure.                                                     ·7· · · ·Q.· ·And what is the name of your email account?
       ·8· · · ·Q.· ·No assumptions.· Just what you know.                      ·8· · · ·A.· ·It's mpazak@hotmail.com.· I could -- I could
       ·9· · · · · · · · ·MR. VINE:· He's never been deposed before.           ·9· certainly --
       10· · · · · · · · ·MR. GOODMAN:· Okay.· I understand.                   10· · · · · · · · ·MR. VINE:· We can provide it if necessary,
       11· · · · · · · · ·THE WITNESS:· Sorry about that. I                    11· but, as I said earlier -- And I don't want to interrupt
       12· received an email from GLG stating, based on my profile, 12· anymore than this.· As I said earlier, we did not produce
       13· that they're aware of -- and I worked with them for six  13· documents for items that he did not rely upon, based upon
       14· or seven years now, so they know the types of work I do.            14· the specific request, meaning communications based upon
       15· They know the types of clients -- their clients that I              15· the request.· Nonetheless, if it's something that you
       16· can help.· They reached out to me and said, "We think               16· feel you need it, I can produce that.
       17· this might be something you could help with.· Are you               17· · · ·Q.· ·BY MR. GOODMAN:· With regard to your retention,
       18· available to discuss it?"· And from there I had an                  18· do you recall what the scope of the retention was?· What
       19· initial discussion with the representative from GLG and             19· was your assignment?
       20· the follow-on discussion with an associate of Jonathan's            20· · · ·A.· ·Prepare an expert report and I think that was
       21· to explain my background and the work that I've done in             21· the initial assignment.
       22· this area.                                                          22· · · ·Q.· ·And when, for the first time, did you receive
       23· · · ·Q.· ·BY MR. GOODMAN:· When you had the initial                 23· documents related to this case upon which you could form
       24· conversation with GLG, were you provided with any                   24· your opinion?
       25· documents to review at that time?                                   25· · · ·A.· ·I don't have the exact date.


                                                                                                                   800.211.DEPO (3376)
                                                                                                                   EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 4 of 52
      MICHAEL PAZAK                                                                                                      February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                         13–16
                                                                     Page 13                                                       Page 15
       ·1· · · ·Q.· ·Approximately.                                            ·1· business on Amazon.· So I look at the seller's
       ·2· · · ·A.· ·Late November.                                            ·2· storefront.· I look at comments made about the seller's
       ·3· · · ·Q.· ·Of 2019?                                                  ·3· performance.· I look at the seller's return policy, all
       ·4· · · ·A.· ·Of 2019.                                                  ·4· their policies essentially as they are explained on the
       ·5· · · ·Q.· ·All right.· And do you recall what you were               ·5· seller's storefront.· So those notes are contained on the
       ·6· provided with?                                                      ·6· thumbdrive as well.
       ·7· · · ·A.· ·Yeah, I was provided with the complaint. I                ·7· · · ·Q.· ·Prior to submitting your initial report, can
       ·8· believe that was the first thing that I received.                   ·8· you tell me how many hours you spent until you drafted
       ·9· · · ·Q.· ·And did you receive any other documents?                  ·9· your initial report?
       10· · · ·A.· ·Yes, from time to time thereafter, I received             10· · · ·A.· ·It's an estimate.· I'd say 15.
       11· deposition transcripts and a copy of Youngblood's                   11· · · ·Q.· ·And during the period of time before you
       12· warranty and -- and some of the other articles I                    12· prepared your final report, did you have any
       13· mentioned, like the discovery, the -- the -- the product            13· conversations with an attorney?
       14· of the discovery.                                                   14· · · ·A.· ·Yes.
       15· · · · · · · · ·MR. VINE:· Production.                               15· · · ·Q.· ·And who did you have those conversations with?
       16· · · · · · · · ·THE WITNESS:· Production.· I'm sorry.                16· · · ·A.· ·Ryan and Shena.
       17· · · ·Q.· ·BY MR. GOODMAN:· And who did you receive those 17· · · ·Q.· ·And have you had any conversations with
       18· from?                                                               18· Mr. Vine?
       19· · · ·A.· ·I generally -- Let's see.· So it would have               19· · · ·A.· ·Yes, yesterday.
       20· been initially Ryan --                                              20· · · ·Q.· ·When was the first time you met Mr. Vine?
       21· · · · · · · · ·THE WITNESS:· What's Ryan's last name?               21· · · ·A.· ·Yesterday.
       22· · · · · · · · ·MR. VINE:· You could just say, "I don't              22· · · ·Q.· ·And where did you meet him?
       23· know."· Just someone from Cole, Scott & Kissane.                    23· · · ·A.· ·At his hotel here in Phoenix.
       24· · · · · · · · ·THE WITNESS:· Yes, that's correct.                   24· · · ·Q.· ·All right.· What time did you meet with him?
       25· · · · · · · · ·MR. VINE:· For all --                                25· · · ·A.· ·Two o'clock.

                                                                     Page 14                                                                   Page 16
       ·1· · · · · · · · ·THE WITNESS:· For everything.· Yes.· The             ·1· · · ·Q.· ·Two p.m.?
       ·2· documents all came from Cole, Scott, Kissane.                       ·2· · · ·A.· ·Yes, sorry, 2:00 p.m.
       ·3· · · ·Q.· ·BY MR. GOODMAN:· Did you request any additional ·3· · · ·Q.· ·And how long --
       ·4· documents other than that which was provided to you by              ·4· · · · · · · · ·MR. VINE:· And that's Mountain time.
       ·5· Mr. Ranson?                                                         ·5· · · · · · · · ·THE WITNESS:· Yes.
       ·6· · · ·A.· ·No, I did not.· I received documents as                   ·6· · · · · · · · ·MR. VINE:· Just kidding.· I'm just messing
       ·7· deposition notes were -- or depositions were completed,             ·7· around.
       ·8· but I -- I didn't ask for anything beyond that.· I didn't           ·8· · · · · · · · ·THE WITNESS:· Two p.m. Mountain time.
       ·9· ask for those, so --                                                ·9· · · · · · · · ·MR. VINE:· I was -- that was joking.
       10· · · ·Q.· ·Well, after you reviewed the documents that               10· · · · · · · · ·THE WITNESS:· Yeah.· No, no, that was
       11· were provided to you, did you find the need to request              11· funny cause --
       12· additional documents?                                               12· · · · · · · · ·MR. VINE:· I was trying to be a wise guy.
       13· · · ·A.· ·No.                                                       13· · · · · · · · ·MR. GOODMAN:· Thank you for clarification.
       14· · · ·Q.· ·So all of those documents would be contained in           14· · · · · · · · ·MR. VINE:· You know what, it doesn't
       15· the thumbdrive; is that correct?                                    15· matter whether it's 2:00 p.m. --
       16· · · ·A.· ·That's correct, yes.                                      16· · · · · · · · ·THE WITNESS:· Okay.
       17· · · · · · · · ·MR. VINE:· And just so it's clear, "and              17· · · ·Q.· ·BY MR. GOODMAN:· How long did the meeting last?
       18· more."· It's not just that.                                         18· · · ·A.· ·About 45 minutes.
       19· · · · · · · · ·THE WITNESS:· Correct, yeah.                         19· · · ·Q.· ·And were you provided with any documents by
       20· · · ·Q.· ·BY MR. GOODMAN:· Well, what's more?                       20· Mr. Vine?
       21· · · ·A.· ·Yeah, so there's -- I've included -- Sorry.               21· · · ·A.· ·Yeah, he shared -- we -- we reviewed some
       22· Let me start over.                                                  22· documents that I had already seen, but he had them in
       23· · · · · · · · ·When I started my research on the case,              23· hard copy in his binder.
       24· one of the things I do when I work with an Amazon seller            24· · · ·Q.· ·So there's nothing that you observed yesterday
       25· is I spend time evaluating their -- the nature of their             25· that was any different than what you already had?



                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                   YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 5 of 52
      MICHAEL PAZAK                                                                                                          February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                             17–20
                                                                      Page 17                                                                   Page 19
       ·1· · · ·A.· ·Correct.                                                   ·1· yesterday, do you find that there is any need to revise
       ·2· · · ·Q.· ·With the exception being --                                ·2· your initial report?
       ·3· · · · · · · · ·THE WITNESS:· I'm sorry.· The -- the                  ·3· · · ·A.· ·No.
       ·4· deposition that you had sent to me yesterday.                        ·4· · · ·Q.· ·And rebuttal report?
       ·5· · · · · · · · ·MR. VINE:· Cheri's?                                   ·5· · · ·A.· ·No.
       ·6· · · · · · · · ·THE WITNESS:· Yeah, Cheri what?                       ·6· · · ·Q.· ·Is there anything in the documents you were
       ·7· · · · · · · · ·MR. VINE:· Seidel.                                    ·7· shown that provided you with greater insight as to
       ·8· · · · · · · · ·THE WITNESS:· Seidel.· So I had not seen              ·8· whether the issue -- of the issues in this case?
       ·9· Cheri Seidel's deposition transcript prior to our meeting            ·9· · · ·A.· ·Yes.· One of the emails in particular from
       10· yesterday.· At our meeting yesterday, Jonathan asked his             10· Amazon reaffirmed my belief that Solu-Med's -- the cause
       11· assistant to email me a copy of that deposition                      11· of Solu-Med's suspension was a history of repeated policy
       12· transcript.                                                          12· violations without any response.· So I believe that
       13· · · ·Q.· ·BY MR. GOODMAN:· Of Ms. Seidel's transcript?               13· Solu-Med was suspended because they allowed Amazon to
       14· · · ·A.· ·Yes.                                                       14· form an opinion of them based on a series of complaints
       15· · · · · · · · ·MR. VINE:· And there were a couple                    15· made by others prior to the Youngblood complaint.· And
       16· additional Amazon documents.                                         16· there is an email from Amazon included in that that
       17· · · · · · · · ·THE WITNESS:· And there were -- right,                17· states basically that, because they asked Solu-Med about
       18· from an additional Amazon production that I had not seen.            18· a whole list of prev- -- their previous complaints.· So
       19· · · ·Q.· ·BY MR. GOODMAN:· What documents were those? 19· it -- for me it reinforced the conclusion that I reached
       20· · · ·A.· ·Correspondence between Amazon and Solu-Med                 20· based on the earlier documents I had seen.
       21· regarding enforcement actions that they had taken and                21· · · ·Q.· ·In your initial report you did not, then, have
       22· directions basically from Amazon informing Solu- --                  22· any of the history that you're just referring to?
       23· Solu-Med what to do in response to their actions.                    23· · · ·A.· ·I had some of the history because some of the
       24· · · ·Q.· ·Was that a compilation of complaints?                      24· correspondence between Amazon and Solu-Med were included
       25· · · · · · · · ·MR. VINE:· No.· So let me just -- I have              25· in as exhibits to previous deposition testimony.· There

                                                                      Page 18                                                                   Page 20
       ·1· it right here.· I'll put the Bates on.                               ·1· was one specific communication between Amazon and
       ·2· · · · · · · · ·MR. GOODMAN:· Is that Exhibit 1 from                  ·2· Solu-Med where they referred specifically to prior
       ·3· yesterday?                                                           ·3· complaints.· And that was a document I had not seen;
       ·4· · · · · · · · ·MR. VINE:· No, it was not an exhibit.· It             ·4· however, without that document, based on my experience
       ·5· was -- there were exhibits at the deposition, but it                 ·5· and history working in this space, I already had reached
       ·6· wasn't the compilation.· What it was is Kelsey -- I'll               ·6· my conclusion that the -- the history of complaints was
       ·7· slow down cause I'm a New Yorker.· I'm sorry.                        ·7· the determining factor in --
       ·8· · · · · · · · ·Kelsey had produced documents, I want to              ·8· · · ·Q.· ·It was what?· I'm sorry.
       ·9· say last week, of additional documents that she pulled               ·9· · · ·A.· ·The history of complaints was the determining
       10· from Seller Central, Seller Central being the Amazon                 10· factor in Amazon's decision to suspend Solu-Med.
       11· website.· And I have the Bates.· And I showed the witness            11· · · · · · · · ·MR. GOODMAN:· I'd like to mark this as
       12· yesterday, your client -- your expert.· He did not have              12· Exhibit 2.· This is the initial report entitled SOLU-MED,
       13· --                                                                   13· INC vs. YOUNGBLOOD SKIN CARE PRODUCTS, LLC, Amazon
       14· · · · · · · · ·MR. GOODMAN:· Can I see them for a moment?            14· Policies Perspective, and it's -- just looking for the
       15· · · · · · · · ·MR. VINE:· Yeah, yeah, yeah.· It has my               15· date -- January 24th, 2020.
       16· notes on it, but I don't mind.· I don't mind it.                     16· · · · · · · · ·(Exhibit No. 2 was marked for
       17· · · ·Q.· ·BY MR. GOODMAN:· This -- suffice it to say                 17· identification.)
       18· these documents that Mr. Vine showed you yesterday, you              18· · · · · · · · ·MR. GOODMAN:· Jonathan, do you need a copy
       19· hadn't seen before; is that correct?                                 19· of it?
       20· · · · · · · · ·MR. VINE:· Some.                                      20· · · · · · · · ·MR. VINE:· Yes -- No.· No, I don't. I
       21· · · · · · · · ·THE WITNESS:· Some I had seen.· They were             21· have a copy.
       22· included as exhibits to previous depositions such as                 22· · · · · · · · ·MR. GOODMAN:· If you need a copy of it,
       23· Mr. Aguero's deposition, so some I had seen, some I had              23· it's right here.
       24· not seen.                                                            24· · · · · · · · ·MR. VINE:· I have it.
       25· · · ·Q.· ·BY MR. GOODMAN:· Based upon what you had seen 25· · · ·Q.· ·BY MR. GOODMAN:· A little while ago I asked you



                                                                                                                       800.211.DEPO (3376)
                                                                                                                       EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 6 of 52
      MICHAEL PAZAK                                                                                                       February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                          21–24
                                                                     Page 21                                                                 Page 23
       ·1· about various documents you reviewed and you mentioned ·1· · · ·A.· ·I assume so.· Sorry.· I -- I believe so.
       ·2· you reviewed or observed Solu-Med's storefront?        ·2· · · ·Q.· ·All right.· But you didn't request it?
       ·3· · · ·A.· ·Yes, sir.                                                 ·3· · · ·A.· ·I did not.
       ·4· · · ·Q.· ·Tell me what that entailed.                               ·4· · · ·Q.· ·Okay.· Now, you related to me that at the time
       ·5· · · ·A.· ·So I look at the products that -- or I looked             ·5· you looked at the storefront in November of 2019; is that
       ·6· at the products that Solu-Med had listed for sale on                ·6· correct?
       ·7· Amazon.                                                             ·7· · · ·A.· ·Yes, sir.
       ·8· · · ·Q.· ·May I just interrupt you for a moment?                    ·8· · · ·Q.· ·They had 320 brands?
       ·9· · · ·A.· ·Sure.                                                     ·9· · · ·A.· ·I believe the number was more than 400.· 418, I
       10· · · ·Q.· ·I neglected to ask you as of what date did you            10· think.· It's in my notes on the thumbdrive.
       11· view the storefront?                                                11· · · ·Q.· ·But, as we sit here today, can you give me --
       12· · · ·A.· ·It would have been in November, but I -- I                12· · · · · · · · ·MR. VINE:· He -- he wasn't done.
       13· don't have the exact date without looking at my notes.              13· · · · · · · · ·MR. GOODMAN:· Huh?
       14· · · ·Q.· ·November 2019?                                            14· · · · · · · · ·MR. VINE:· He wasn't done with his answer.
       15· · · ·A.· ·Yes, sir.                                                 15· · · · · · · · ·MR. GOODMAN:· Well, I -- I'm not aware of
       16· · · ·Q.· ·Thank you.· Go ahead.· Continue.                          16· that.
       17· · · ·A.· ·So I -- I looked at the products that Solu-Med            17· · · · · · · · ·THE WITNESS:· I was just saying the exact
       18· had listed for sale on their storefront.· Gives me an               18· number is in my notes on the thumbdrive where I counted
       19· understanding of the categories that they list in, which            19· the exact number of brands at the time.
       20· is important because Amazon's policies are very specific            20· · · ·Q.· ·BY MR. GOODMAN:· And were you able to determine
       21· according to the category of product that you're selling.           21· the various products that were within those brands?
       22· So that was an initial review.· I looked at -- I -- I               22· · · ·A.· ·Yes, I did look at the products and the brands.
       23· identified approximately 418 different brands that they             23· · · ·Q.· ·Could you tell me what particular categories
       24· were currently listing for sale on Amazon at that time,             24· they fell into?
       25· so I -- I try to gauge sort of how broadly the product              25· · · ·A.· ·The majority of products that I looked at were

                                                                     Page 22                                                                 Page 24
       ·1· mix is that they are selling.                                       ·1· of a consumer personal goods or CPG nature.· Amazon would
       ·2· · · · · · · · ·The storefront also gives information                ·2· typically put them in the health and beauty subcategory,
       ·3· about the seller's feedback rating.· So I looked at the             ·3· so, in general, they would be mostly health and beauty.
       ·4· seller feedback, both rating in terms of the number of              ·4· · · ·Q.· ·Were there also commodity products?
       ·5· stars that customers provide to Solu-Med as well as then            ·5· · · ·A.· ·I believe there were.
       ·6· the verbatim customer comments for customers that have              ·6· · · ·Q.· ·Were there medical devices?
       ·7· purchased products from Solu-Med.· Amazon puts those --             ·7· · · ·A.· ·I did not look for those, so I don't recall
       ·8· puts those verbatim comments on the storefront page and             ·8· seeing any.· If I was not -- I -- I'm not generally
       ·9· makes them available for all customers to read.                     ·9· familiar with medical device brands, so I didn't look for
       10· · · ·Q.· ·Were you able to view Solu-Med's storefront as            10· that specifically.
       11· it existed in November of 2018?                                     11· · · ·Q.· ·Were you made aware at any time since your
       12· · · ·A.· ·No.· Some of the content I looked at was dated,           12· retention in this case as to how long Solu-Med had a
       13· meaning it actually carried the date, for example, the              13· storefront on Amazon prior to November of 2018?
       14· customer comments are dated from when they are posted so 14· · · ·A.· ·Yes.· According to deposition testimony, I got
       15· I have an understanding of the time line of those                   15· the impression that the storefront was available on
       16· comments, but I do not have a -- sort of a snapshot of a            16· Amazon sometime beginning in around 2014.· There is an
       17· hundred percent what that storefront looked like at that            17· exhibit to the Aguero testimony that shows, from Amazon's
       18· time.                                                               18· point of view, the seller storefront status and that
       19· · · ·Q.· ·Would you have been able to view Solu-Med's               19· would have the exact date that they opened the account;
       20· storefront as it existed in November of 2018?                       20· however, in my experience, sometimes they might have had
       21· · · ·A.· ·I would not have access to that.                          21· a previous account that I don't know of.· So I don't have
       22· · · ·Q.· ·Who would have access to it?                              22· a precise knowledge, but it's my belief that that would
       23· · · ·A.· ·Amazon would be able to have that version.                23· have been 2014.
       24· · · ·Q.· ·Would that be available to you if you had                 24· · · ·Q.· ·And from 2014 to November of 2018, to your
       25· requested it?                                                       25· knowledge, were there any complaints filed against the



                                                                                                                     800.211.DEPO (3376)
                                                                                                                     EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 7 of 52
      MICHAEL PAZAK                                                                                                    February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                       25–28
                                                                  Page 25                                                            Page 27
       ·1· Solu-Med storefront?                                             ·1· · · ·A.· ·But I do not have a recollection of the number
       ·2· · · ·A.· ·Yes.· In the documents that I received, there          ·2· of products or SKUs that involves.
       ·3· was a record of complaints beginning in 2018, I believe          ·3· · · ·Q.· ·So --
       ·4· as early as January of 2018.                                     ·4· · · ·A.· ·I -- I would only be able to say more than 420,
       ·5· · · ·Q.· ·Okay.                                                  ·5· so more than the number of brands.
       ·6· · · ·A.· ·And continuing even into 2019 and I think in --        ·6· · · ·Q.· ·So when you reviewed the storefront, Solu-Med's
       ·7· yeah, through 2019 so, yes.                                      ·7· storefront in 2019, the account was fully active?
       ·8· · · ·Q.· ·But you were not shown any complaint history           ·8· · · ·A.· ·Yes, sir.
       ·9· prior to November of 2018?                                       ·9· · · ·Q.· ·And do you have any knowledge as to the source
       10· · · · · · · · ·MR. VINE:· Objection.                             10· of the products representing those 320 brands?
       11· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.· You can answer. 11· · · ·A.· ·From the documentation I received on this case,
       12· · · · · · · · ·MR. VINE:· Go ahead and answer, and then          12· I've -- I know of at least one distributor that was
       13· I'm going to put something on the record.                        13· referred to called Innopex, so based on that I'm assuming
       14· · · · · · · · ·THE WITNESS:· Okay.· Yes, I did see               14· they have more similar distributors that they source
       15· complaints from earlier in 2018, beginning like                  15· through.
       16· January of 2018.· I want to make sure I'm answering the          16· · · ·Q.· ·Do you know what diversion is?
       17· question so --                                                   17· · · ·A.· ·Yes, diversion, in my understanding, is when a
       18· · · ·Q.· ·BY MR. GOODMAN:· I'm satisfied with that               18· product is sold to a specific distributor for a specific
       19· answer.                                                          19· channel or a specific customer and that product is,
       20· · · ·A.· ·Okay.                                                  20· instead, resold to a different or -- or through a
       21· · · · · · · · ·MR. VINE:· Just let me put on the record          21· different channel.
       22· Solu-Med did not become a standalone company until               22· · · ·Q.· ·When you reviewed the storefront, did you make
       23· January of 2018.· Plaintiff did not produce any documents        23· any inquiry as to whether the -- whether life and --
       24· relating to when it was part of Q-Med, and we'll leave it        24· Strike that -- whether Solu-Med was an authorized
       25· at that.                                                         25· distributor for all these brands.

                                                                  Page 26                                                                Page 28
       ·1· · · · · · · · ·MR. GOODMAN:· Okay.                               ·1· · · ·A.· ·I did not.
       ·2· · · · · · · · ·MR. VINE:· And we can let the Court               ·2· · · ·Q.· ·Was there a way you could have determined that?
       ·3· address that.                                                    ·3· · · · · · · · ·MR. VINE:· Objection.
       ·4· · · · · · · · ·MR. GOODMAN:· All right.                          ·4· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.· You can answer.
       ·5· · · · · · · · ·MR. VINE:· I can understand what your             ·5· · · · · · · · ·MR. VINE:· That you know of.
       ·6· import is.· The import of your statement is that                 ·6· · · · · · · · ·MR. GOODMAN:· He understands the question.
       ·7· therefore they didn't receive any complaints prior to            ·7· · · · · · · · ·THE WITNESS:· So could -- just repeat the
       ·8· January 2018.· And the record is not -- is definitely --         ·8· question for me.
       ·9· does not support that position.                                  ·9· · · · · · · · ·MR. GOODMAN:· Let the reporter do it.
       10· · · · · · · · ·MR. GOODMAN:· Okay.· All right.                   10· · · · · · · (The requested question was read.)
       11· · · ·Q.· ·BY MR. GOODMAN:· Do you understand or do you 11· · · · · · · · ·THE WITNESS:· Did I make an inquiry?
       12· know what the term SKUs are?                                     12· · · · · · · · ·I didn't, no.
       13· · · ·A.· ·Yes, sir.                                              13· · · ·Q.· ·BY MR. GOODMAN:· So you have no idea whether
       14· · · ·Q.· ·What are they?                                         14· life -- Solu-Med was, in fact, a authorized distributor
       15· · · ·A.· ·SKUs are -- it's an acronym for stock keeping          15· for some 400 brands?
       16· units.· It is a method applied in the industry to                16· · · ·A.· ·That's correct.· My analysis with respect to
       17· uniquely describe a product for which a manufacturer or          17· the brands -- sorry, my analysis with respect to the
       18· resaler -- reseller or retailer counts and -- and                18· authorized nature of them as a reseller was limited to
       19· validates their inventory positions.                             19· Youngblood and prior complainants that complained to
       20· · · ·Q.· ·Now, of the 320 brands that you previously             20· Amazon.
       21· referred to, do you have any knowledge as to the number          21· · · ·Q.· ·If I represent to you that none of the brands
       22· of SKUs that that involved?                                      22· that you have referred to were sourced directly from the
       23· · · ·A.· ·I -- I think the count of brands was more than         23· manufacturer and they were all diverted goods.· Would you
       24· 400 if I'm remembering correctly.                                24· accept that?
       25· · · ·Q.· ·Yeah.                                                  25· · · · · · · · ·MR. VINE:· Objection.


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 8 of 52
      MICHAEL PAZAK                                                                                                       February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                          29–32
                                                                       Page 29                                                                 Page 31
       ·1· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                                  ·1· · · ·Q.· ·-- if I may.
       ·2· · · ·A.· ·I'm -- I'm not sure I understand the -- your --             ·2· · · · · · · · ·Prior to 2008 were you employed?
       ·3· your -- are you stating that that's -- you're stating                 ·3· · · ·A.· ·Yes, sir.
       ·4· that's the fact?                                                      ·4· · · ·Q.· ·And where were you employed?
       ·5· · · ·Q.· ·Yeah.                                                       ·5· · · ·A.· ·I was employed at a company called Avanade.
       ·6· · · ·A.· ·I have no basis to dispute that.                            ·6· I'll spell.· A-V-A-N-A-D-E.
       ·7· · · ·Q.· ·So if that fact is correct, then Solu-Med was               ·7· · · ·Q.· ·And what was the business of Avanade?
       ·8· offering goods that were not authorized by the                        ·8· · · ·A.· ·Business -- Digital technology consulting
       ·9· manufacturer?                                                         ·9· software and services.
       10· · · ·A.· ·I don't believe that's necessarily true.· There             10· · · ·Q.· ·Were your duties with Avanade in any way
       11· are certainly manufacturers who maintain distributor                  11· related to Amazon?
       12· relationships and do allow products to be sold through a              12· · · · · · · · ·MR. VINE:· Objection.
       13· distributor and then resold to another party who would                13· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.
       14· ultimately sell them, so it's -- it's not the case that               14· · · ·A.· ·Let me think.
       15· Amazon or a seller on Amazon must buy everything from the 15· · · · · · · · ·MR. VINE:· Or what they do or --
       16· manufacturer in order to do that.· I don't know if I'm                16· · · · · · · · ·THE WITNESS:· Yeah.· I'm just trying --
       17· making sense.                                                         17· it's actually a broad question.· I just want to make
       18· · · · · · · · ·MR. VINE:· It makes sense.· It makes                   18· sure.· I would say not directly.
       19· sense.                                                                19· · · ·Q.· ·BY MR. GOODMAN:· Well, if it's indirect, what
       20· · · ·Q.· ·BY MR. GOODMAN:· Yeah.                                      20· was it?
       21· · · ·A.· ·Okay.· I guess what I'm saying is it's not --               21· · · ·A.· ·As a company and a leadership team at Avanade,
       22· the choice isn't from the manufacturer or diverted and                22· we were in discussion with Amazon's chief technology
       23· therefore unauthorized.· There are certainly retailers                23· office.· It was not directly an initiative I was part of,
       24· and sellers who buy through authorized distribution and               24· but -- but indirectly the -- the companies were certainly
       25· those are distribution channels that a manufacturer will              25· aware of each other and working on some level, but

                                                                       Page 30                                                                 Page 32
       ·1· maintain for the purposes of selling their product.                   ·1· nothing specific to my responsibility.
       ·2· · · ·Q.· ·But my question was directed to unauthorized                ·2· · · ·Q.· ·And when you joined Amazon, what year was that?
       ·3· distribution.                                                         ·3· · · ·A.· ·2008.
       ·4· · · ·A.· ·So I'll make sure I understand.                             ·4· · · ·Q.· ·And were you employed at its facilities in
       ·5· · · ·Q.· ·Yeah.                                                       ·5· Seattle, Washington?
       ·6· · · ·A.· ·So your -- your question is --                              ·6· · · ·A.· ·Yes, sir.
       ·7· · · ·Q.· ·Assume for the moment that none of those 320                ·7· · · ·Q.· ·And did you live there at the time?
       ·8· brands were authorized by the manufacturer, nor did they              ·8· · · ·A.· ·Yes, I did.
       ·9· come directly from the manufacturer.                                  ·9· · · ·Q.· ·And what was the nature of your employment?
       10· · · ·A.· ·Okay.                                                       10· · · ·A.· ·I was a full-time employee.
       11· · · · · · · · ·MR. VINE:· What's the question.· Don't                 11· · · · · · · · ·Oh.· You mean, like, responsibilities?
       12· answer.· There's nothing to answer.                                   12· · · ·Q.· ·Yes.
       13· · · ·Q.· ·BY MR. GOODMAN:· Would, in fact -- based upon               13· · · ·A.· ·Oh.· Okay.· I'm sorry.
       14· those facts, would, in fact, those be counterfeit goods?              14· · · ·Q.· ·You can save me a few questions.
       15· · · · · · · · ·MR. VINE:· Objection.                                  15· · · ·A.· ·Yeah.· No.· I'm sorry.· I -- so I had several
       16· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.· You can answer. 16· different roles at Amazon.· My first responsibility was
       17· · · ·A.· ·I'd have to understand how the products are                 17· overseeing the outsourced e-commerce operations.· So, at
       18· listed for sale at a greater level of detail to assess                18· the time, Amazon was running e-commerce sites and
       19· within Amazon's policies if those goods would be                      19· businesses for third parties such as Target.com;
       20· considered counterfeit or in violation of any of Amazon's             20· Sears.ca, so Sears in Canada; Marks & Spencer in the UK;
       21· relevant policies like the authenticity policy or the                 21· Timex; BB Lacoste; Benefit Cosmetics.· So we were running
       22· anti-counterfeiting policy.                                           22· various parts of their e-commerce operations behind the
       23· · · ·Q.· ·I just want to go through some of your                      23· scenes.· If you were a customer, you wouldn't know that
       24· background --                                                         24· that was Amazon behind the scenes, but that was business
       25· · · ·A.· ·Okay.                                                       25· that we had at that time.



                                                                                                                   800.211.DEPO (3376)
                                                                                                                   EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 9 of 52
      MICHAEL PAZAK                                                                                                         February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                                                                                            33–36
                                                                       Page 33                                                                  Page 35
       ·1· · · ·Q.· ·What was your title?                                        ·1· of the business, so we would look at -- kind of looking
       ·2· · · ·A.· ·Director of enterprise business.                            ·2· at seller profiles, what -- who are sellers that are
       ·3· · · ·Q.· ·And did your responsibilities change at any                 ·3· doing well?· You know, what can we do to help them?· What
       ·4· time thereafter?                                                      ·4· kind of guidance can we give them?· Are there things that
       ·5· · · ·A.· ·Yes.· So as part of my responsibilities, I also             ·5· we can learn about their successes to make the platform
       ·6· then -- they added to my responsibilities the U.S.                    ·6· overall more successful?· Are there other sellers in the
       ·7· marketplace for large brands and sellers, so I had that               ·7· marketplace there that meet that profile we should be
       ·8· responsibility as well.· And then from that -- following              ·8· approaching and asking to sell or inviting to sell on
       ·9· that I also then acquired responsibility for all size                 ·9· Amazon, things of that nature.
       10· sellers, so the small and medium seller group as well for             10· · · ·Q.· ·You used the term "reseller"; what does that
       11· the U.S. marketplace and then the expansion of the                    11· mean?
       12· Canadian marketplace so Amazon.ca, as well as new                     12· · · ·A.· ·By which I mean these would be companies that
       13· category launches within the marketplace.· So we launched             13· don't manufacture any of their own products or represent
       14· sports collectibles, wine, a number of different                      14· their own products, they simply buy products, acquire
       15· categories, and I was responsible for that as well as our             15· products, and then resell them on Amazon or other --
       16· third-party payments group.                                           16· and/or other marketplaces.
       17· · · · · · · · ·So Amazon also was -- does provide payment             17· · · ·Q.· ·And were you successful in aiding the
       18· processing services for other e-commerce providers.                   18· development of those -- that class, the resellers?
       19· Again, these would be other branded websites.· So you can             19· · · ·A.· ·Yes.
       20· use your Amazon credentials to pay on other websites, and             20· · · ·Q.· ·And did you bring to Amazon's platform a number
       21· I had responsibility there as well as responsibility for              21· of those resellers?
       22· Amazon's on-site advertising product called product ads               22· · · ·A.· ·Yes, my team.
       23· at the time.· So I had -- I was also involved in the                  23· · · ·Q.· ·Do you have any recollection of the names of
       24· expansion of the Amazon Prime program to include non-core 24· certain of those resellers?
       25· benefits, meaning on-site deliveries.· So as Amazon began             25· · · · · · · · ·MR. VINE:· You know, let me start off

                                                                Page 34                                                                         Page 36
       ·1· to look at other ways of driving more value to Prime                  ·1· objection.· I -- I don't know if you have any
       ·2· customers, I was involved in that, those efforts as well.             ·2· confidentiality agreements that are contained within the
       ·3· · · ·Q.· ·And you mentioned before something about the                ·3· Amazon handbook that would require you to keep what you
       ·4· smaller sellers?                                                      ·4· did from a specific clientele confidential.
       ·5· · · ·A.· ·Correct.                                                    ·5· · · · · · · · ·MR. GOODMAN:· I'm only asking what his
       ·6· · · ·Q.· ·Tell me about that.                                         ·6· memory is.
       ·7· · · ·A.· ·Sure.· So the way Amazon, at the time anyway,               ·7· · · · · · · · ·MR. VINE:· No.· He can talk about what he
       ·8· was thinking about --                                                 ·8· did.· I can't -- I don't think you should identify -- I
       ·9· · · ·Q.· ·Let's stick to the date.                                    ·9· don't know if you should identify any people.
       10· · · ·A.· ·So this would have been 2009 or '10.· I can't               10· · · · · · · · ·Can you recall?
       11· be a hundred percent certain on the year.                             11· · · · · · · · ·MR. GOODMAN:· Well --
       12· · · ·Q.· ·All right.· I'm not concerned with that.· Just              12· · · · · · · · ·MR. VINE:· That one you can answer "yes."
       13· tell me what you did.                                                 13· And if you can't, you can't.
       14· · · ·A.· ·Sure.· So in addition to the -- working with                14· · · · · · · · ·MR. GOODMAN:· Are you --
       15· the larger sellers then, there was a team working with                15· · · · · · · · ·THE WITNESS:· I can recall certain sellers
       16· small and medium sellers.· These would be companies                   16· that we worked with and partnered with, yes.
       17· similar to Solu-Med.· They typically didn't have a brand              17· · · ·Q.· ·BY MR. GOODMAN:· It would help.· Just tell me.
       18· of their own.· They had -- they were typically just a                 18· · · ·A.· ·Okay.· So from this tier, probably not from --
       19· reseller of products and some of these could be, you                  19· probably not from this middle tier.· The ones that are
       20· know, good size businesses, but that was what this tier               20· more prominent in my memory are more the big brands just
       21· of business was focused on, so we called that the small               21· because they were -- these -- they tended to be sort of
       22· and medium seller.                                                    22· these made up names like Solu-Med.· I don't recall those
       23· · · ·Q.· ·And what were your responsibilities within that             23· as easily as some of the big brands.
       24· area?                                                                 24· · · ·Q.· ·From that point forward can you tell me, just
       25· · · ·A.· ·For each of these I was responsible for growth              25· in numbers, how many resellers went on Amazon's platform?



                                                                                                                      800.211.DEPO (3376)
                                                                                                                      EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 10 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               37–40
                                                                    Page 37                                                                Page 39
      ·1· Resellers.                                                          ·1· does the seller ship on time?
      ·2· · · ·A.· ·I would just say thousands.                               ·2· · · · · · · · ·So on the -- on the detail page, when a
      ·3· · · ·Q.· ·And today do you have any knowledge how many of ·3· customer sees a product and decides to purchase, that
      ·4· those resellers -- how many resellers there are on                  ·4· they make a promise to that customer that says, "If you
      ·5· Amazon's platform?                                                  ·5· buy today, it will be available here."· They don't want
      ·6· · · ·A.· ·Not beyond the publically made available                  ·6· that to be missed because that's a trust buster in the
      ·7· statement from Amazon which I think they say more than a            ·7· eyes of the customer.· It violates the trust between
      ·8· million, but beyond that, no.                                       ·8· Amazon and their customer.· So Amazon measures those
      ·9· · · ·Q.· ·And these are resellers you're referring to?              ·9· types of things based on the data that they see.
      10· · · ·A.· ·Oh.· Sorry.· They just say "sellers."· They               10· · · · · · · · ·And I know Solu-Med was suspended in 2018
      11· don't disclose whether it's an individual, whether it's a           11· for what was called an LSR or a late ship rate.· So for
      12· small or medium business or a large seller.                         12· orders that Solu-Med was receiving, they were missing
      13· · · ·Q.· ·Well, to your knowledge, are a good number --             13· their objectives on shipping on time to customers.
      14· you just tell me percentage-wise of the --                          14· That's one of the factors that Amazon would use to look
      15· · · · · · · · ·MR. VINE:· If you know.                              15· at the overall seller performance.· Another factor I
      16· · · ·Q.· ·BY MR. GOODMAN:· -- of -- of the resellers.               16· mentioned a little bit earlier was the seller feedback,
      17· · · ·A.· ·That, I couldn't tell you.· I don't know.                 17· so customer feedbacks -- feedback where they will rate
      18· · · ·Q.· ·But you were aware that resellers are on                  18· Solu-Med and then provide a comment about their
      19· Amazon's platform?                                                  19· experience working with Solu-Med, so they will look at
      20· · · ·A.· ·I assume they are, yes.                                   20· that feedback for the verbatims, they'll look at the
      21· · · ·Q.· ·Is that just an assumption or do you know?                21· rating that the customer gives.· So those are just two of
      22· · · ·A.· ·Solu-Med being one, so, yes.                              22· the things, in addition to the complaints, that Amazon
      23· · · ·Q.· ·All right.· So when you reviewed Solu-Med's               23· will look at to determine how well the seller is
      24· platform -- Amazon's -- Withdraw that.                              24· performing, if the seller is hurting Amazon's business or
      25· · · · · · · · ·When you reviewed Solu-Med's storefront in           25· helping Amazon's business, and whether the seller should

                                                           Page 38                                                                         Page 40
      ·1· November of 2019, they were -- that was an active        ·1· be allowed to continue.
      ·2· listing, wasn't it?                                                 ·2· · · ·Q.· ·Can you tell me what document you were
      ·3· · · ·A.· ·Yes, it was.· The store was active and the                ·3· referring to that indicated that Solu-Med's storefront
      ·4· products were buyable.                                              ·4· was closed down in 2018 because of seller -- seller --
      ·5· · · ·Q.· ·Right.· And I believe you said there may have             ·5· · · ·A.· ·Seller performance.
      ·6· been about 320 to 400 brands.                                       ·6· · · ·Q.· ·I didn't see that in your report.
      ·7· · · ·A.· ·400 plus brands, yes.                                     ·7· · · ·A.· ·I'm sure I referenced it.· I have to look at
      ·8· · · ·Q.· ·And you are aware of the fact, by the materials           ·8· the document, but it was an exhibit to the Aguero
      ·9· you have reviewed, that Solu-Med was deactivated in                 ·9· testimony -- or deposition that was sort of the
      10· November of 2018?                                                   10· storefront history that Amazon provided.
      11· · · ·A.· ·Yes, based on the documentation I reviewed,               11· · · ·Q.· ·The facts, the documents you reviewed, did
      12· they were suspended in November of 2018.                            12· indicate that the Solu-Med storefront was deactivated
      13· · · ·Q.· ·And I believe you also testified earlier that             13· temporarily early in November of 2018 and then in
      14· you believe that the reason that they were deactivated              14· December of 2018 it was permanently deactivated.· Did you
      15· was their history of complaints?                                    15· refer to those documents?
      16· · · ·A.· ·Their -- their -- the history of their                    16· · · ·A.· ·Yes, I saw that as well.· There was a
      17· performance, including their complaints.                            17· suspension followed by a block.· I think the suspension
      18· · · ·Q.· ·When you say "the history of their                        18· was November 13th and the block was December 20th or
      19· performance," is that separate and apart from complaints? 19· right around the 20th.
      20· · · ·A.· ·Yes.                                                      20· · · ·Q.· ·Well, any documents that you may have reviewed
      21· · · ·Q.· ·And what does that involve?                               21· in connection with that, did it indicate that they were
      22· · · ·A.· ·Amazon monitors seller performance against a              22· closed down because of seller performance?
      23· number of criteria that they believe is important to make           23· · · ·A.· ·Yeah, I believe it was the same document that
      24· sure their customers have a good experience and remain              24· showed the late ship rate.
      25· loyal to Amazon, so they monitor a number of things like            25· · · ·Q.· ·Now, in your experience would a late ship rate


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 11 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               41–44
                                                                Page 41                                                                      Page 43
      ·1· for a reseller necessarily result in a deactivation of        ·1· complaint that the products were counterfeit?
      ·2· the storefront?                                                    ·2· · · · · · · · ·MR. VINE:· Objection.
      ·3· · · ·A.· ·The late ship rate is a metric that Amazon               ·3· · · · · · · · ·Go ahead.
      ·4· shares and prods the sellers to comply with.· So it is             ·4· · · · · · · · ·THE WITNESS:· I believe that Amazon
      ·5· common that, if you let the ship rate fall below target            ·5· decided to suspend the storefront, at that time, based on
      ·6· for a period of time, that Amazon will suspend you, even           ·6· a history of those -- history of complaints and
      ·7· a temporary suspension, just to make sure you understand ·7· performance combined.· There was a virtually identical
      ·8· Amazon is monitoring your performance and is dissatisfied          ·8· complaint made in March of 2018 by a different party.
      ·9· with your performance and you need to improve your                 ·9· They said exactly the core of the Youngblood complaint,
      10· performance.                                                       10· which is that the seller is listing products as new
      11· · · ·Q.· ·Would it be more likely that Amazon would just           11· without a manufacturer's warranty included, and that
      12· de-list or deactivate the particular product that                  12· constitutes a material violation which violates Amazon's
      13· resulted in the seller performance?                                13· authenticity policy and constitutes a violation of the
      14· · · ·A.· ·No, because the late ship rate is across a               14· anti-counterfeiting policy.· And so, to me, if that was a
      15· seller's account in aggregate and it's not product                 15· sole event, Amazon would have suspended them earlier in
      16· specific.· It speaks more to how well a seller's business          16· March.· Amazon didn't suspend them in March.· Amazon gave
      17· is organized and operating.· And regardless of product,            17· them many, many chances and many, many warnings.
      18· if the seller cannot meet their ship promise, they need            18· · · · · · · · ·And the fact that, unfortunately, Solu-Med
      19· to -- they either need to fix their promise, if they need          19· didn't respond per Amazon's instructions to each of these
      20· more time, they need to change their promise date to               20· warnings, that, to me, is why, ultimately, after many,
      21· customers or they need to fix their process and ship on            21· many complaints and many, many concerns that Amazon
      22· time and make sure they have a foolproof process to ship           22· shared with them, their lack of action, their lack of
      23· on time.· So a seller can do either one of those things            23· response, Solu-Med's lack of response, is what led to
      24· to improve.· But the suspension would be the usual thing           24· their suspension in November.· Because they weren't
      25· for the account because it doesn't really speak to a               25· suspended in March and they weren't suspended for these

                                                                   Page 42                                                                   Page 44
      ·1· product, it speaks to a process.                                   ·1· other identical complaints that were raised against them.
      ·2· · · ·Q.· ·In connection with preparing your report, I              ·2· · · ·Q.· ·That's your opinion of what caused Amazon to
      ·3· assume that you did review the complaint that Youngblood           ·3· deactivate the account?
      ·4· made to Amazon on November 11th of 2018 that the                   ·4· · · ·A.· ·Yes.
      ·5· Youngblood products it was offering was counterfeit?               ·5· · · ·Q.· ·Do you -- have you reviewed any documents that
      ·6· · · ·A.· ·Yes, I believe the verbatim on the complaint             ·6· specifically express what you have just said?
      ·7· said they were inauthentic but the nature of the                   ·7· · · · · · · · ·MR. VINE:· Talk about the documents that
      ·8· complaint per the brand tool I think was -- said                   ·8· you relied upon to come up with your opinion.
      ·9· "counterfeit."                                                     ·9· · · · · · · · ·MR. GOODMAN:· That's all I'm asking.
      10· · · ·Q.· ·What is the difference between "counterfeit"             10· · · · · · · · ·THE WITNESS:· Okay.· So I'm sorry.· Give
      11· and "inauthentic"?                                                 11· me the question again.
      12· · · · · · · · ·MR. VINE:· Objection.                               12· · · · · · · · ·MR. GOODMAN:· Let the reporter read it
      13· · · · · · · · ·You mean under Amazon's guidelines?                 13· back.
      14· · · · · · · · ·MR. GOODMAN:· I mean his understanding.             14· · · · · · · · ·MR. VINE:· He's asking you, while she's
      15· · · · · · · · ·MR. VINE:· Okay.                                    15· looking for it -- Oh.
      16· · · · · · · · ·THE WITNESS:· Amazon uses those terms very          16· · · · · · · · ·THE REPORTER:· If you're talking, I'm
      17· interchangeably, so I don't think Amazon sees a                    17· writing.
      18· difference.· The anti-counterfeiting policy, when you              18· · · · · · · · ·MR. VINE:· Yeah.
      19· look at it, it refers to inauthentic products.                     19· · · · · · · · ·THE REPORTER:· Unless you want to go off.
      20· Immediately you start shifting that terminology around.            20· · · · · · · · ·MR. VINE:· No, no.
      21· In my view, Amazon doesn't draw a distinction between              21· · · · · · · · ·MR. GOODMAN:· No, no, no.· Just read the
      22· "inauthentic" and "counterfeit."                                   22· question.
      23· · · ·Q.· ·BY MR. GOODMAN:· Well, do you know, based upon 23· · · · · · · · ·MR. VINE:· Yeah, I just want to let him
      24· what you reviewed here, is the reason for Amazon to                24· know that he's asking for the documents you reviewed and
      25· deactivate Solu-Med's storefront was as a result of a              25· relied upon to come up with that opinion.


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 12 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               45–48
                                                                    Page 45                                                                Page 47
      ·1· · · · · · · · ·THE WITNESS:· Yes.· Okay.· So --                     ·1· legitimate.· They -- they do monitor for fraudulent
      ·2· · · · · · · (The requested question was read.)                      ·2· complaints.· They do monitor for those types of things
      ·3· · · · · · · · ·THE WITNESS:· Oh, yes.· Sorry.                       ·3· that aren't legitimate complaints.
      ·4· · · ·Q.· ·BY MR. GOODMAN:· What documents were those? ·4· · · ·Q.· ·Based upon your knowledge and experience with
      ·5· · · ·A.· ·Okay.· So Amazon's condition guidelines -- I'm            ·5· Amazon, is -- how responsive is Amazon to those requests
      ·6· sorry -- their listing guidelines.· In that document it             ·6· for a refund or, you know, something the consumer was not
      ·7· states clearly that Amazon -- that to be listed and sold            ·7· satisfied with the product?
      ·8· as new, an Amazon product must include a manufacturer's             ·8· · · ·A.· ·Amazon is, I would say, very responsive.· They
      ·9· warranty if one is, in fact, available.· The second would           ·9· take very prompt action when they have a complaint about
      10· be the cosmetics, their policy specifically around                  10· a seller or a product and, you know, reach their
      11· cosmetics.· It's clear that everything listed in the                11· conclusion generally very quickly.· Again, it is a
      12· category must be listed and sold as new.· Therefore                 12· consideration.· They are looking for patterns of fraud.
      13· Amazon's policy is that all cosmetics must be sold to               13· When you have a broad guarantee, you can have a lot of
      14· include a manufacturer's warranty if one exists.· If the            14· customers who are making a lot of fraudulent claims under
      15· manufacturer's warranty does not -- is not included, then           15· that guarantee.
      16· according to Amazon policy, they -- the product fails to            16· · · · · · · · ·And this is a balance because Amazon wants
      17· meet the condition guidelines in a material way and that            17· customers to buy from third-party sellers with
      18· product is therefore inauthentic.· That material                    18· confidence, but they also don't want to be the bank of
      19· violation and inauthentic product violates Amazon's                 19· third-party sellers.· So they have to strike the balance
      20· anti-counterfeiting policy.                                         20· between meeting the customer's expectation and -- and --
      21· · · ·Q.· ·Does Amazon provide to customers its own                  21· and not paying every dollar out that they receive.· And
      22· guarantee?                                                          22· because they have such a small margin, the seller
      23· · · ·A.· ·Amazon has -- so -- so, yes, Amazon provides a            23· products, you know, they don't have a hundred percent of
      24· guarantee for the products that they sell as a retailer             24· the net sales proceeds, so it's a very expensive
      25· and then they provide what I call sort of a safety                  25· proposition for Amazon.

                                                                    Page 46                                                                Page 48
      ·1· backstop for products sold by third-party sellers on the            ·1· · · ·Q.· ·Could you explain that, please.
      ·2· marketplace and that's their A to Z guarantee.                      ·2· · · ·A.· ·Sure.· So if you buy a product from the
      ·3· · · ·Q.· ·Have you ever heard of Amazon's A to Z                    ·3· third-party seller, you, as the customer, will give the
      ·4· guarantee?                                                          ·4· third-party seller $20.· If you give it to Amazon, Amazon
      ·5· · · · · · · · ·MR. VINE:· He just said --                           ·5· gives that third-party seller $20, less Amazon's sales
      ·6· · · · · · · · ·THE WITNESS:· Yes.                                   ·6· commission which might be $3.· Now, through -- under
      ·7· · · ·Q.· ·BY MR. GOODMAN:· Is that what you're referring            ·7· Amazon's A to Z guarantee, Amazon is on the hook for the
      ·8· to?                                                                 ·8· full sales amount.· They might only have $3, so they have
      ·9· · · ·A.· ·That is what I'm referring to.                            ·9· to come up with the $17 somewhere else to refund you.
      10· · · ·Q.· ·Now, if a consumer had a complaint about a                10· · · · · · · · ·And that's the big reason why the A to Z
      11· particular product and wrote to Amazon and said they were           11· guarantee is really a backstop.· If you can't work it out
      12· dissatisfied with it, would Amazon refund their money?              12· with the seller -- again, they don't want to be out --
      13· · · ·A.· ·Depending on the circumstances.                           13· they don't want to be the primary.· They want the -- and
      14· · · ·Q.· ·Tell me what circumstances.                               14· it's the big reason they demand that the manufacturer's
      15· · · ·A.· ·And this is a case where the -- the third                 15· warranty be in effect.· The consumer's first line of
      16· party -- so -- so just to be clear on your question, this           16· satisfaction is the manufacturer's warranty because it
      17· is something where they purchased a product from a third            17· would simply be too expensive for Amazon to allow all the
      18· party on Amazon so, therefore, it's outside of the realm            18· products to -- to fall all the way through all the
      19· of Amazon's own guarantee.· They don't follow the same              19· remedies to their own A to Z guarantee, which is really
      20· thing.· So, yes, if -- in most cases under the A to Z               20· intended to be really a backstop on the marketplace.
      21· guarantee, if the claim is made within a certain number             21· · · · · · · · ·And its origins are much more in the early
      22· of days from when the product was supposed to be shipped, 22· days of e-commerce when you would buy without even
      23· it would fall under that and Amazon would investigate the           23· knowing if you were ever going to get the product.· And
      24· nature of the claim and, in most cases, they would refund           24· so that's really the core of it.· It's not intended to
      25· the customer's money if they found the complaint to be              25· replace any sort of your first line of defense or your


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 13 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               49–52
                                                                    Page 49                                                                  Page 51
      ·1· first remedies you might have as a consumer.                        ·1· · · ·A.· ·Yes.
      ·2· · · ·Q.· ·To your knowledge, in those instances where               ·2· · · ·Q.· ·And what did you observe from viewing those
      ·3· Amazon refunds the full price to the consumer, did they             ·3· packages?
      ·4· charge back the reseller?                                           ·4· · · ·A.· ·I just got a better understanding of the nature
      ·5· · · ·A.· ·If they can.· They may not be able to in every            ·5· of the products specifically, like its blush or that sort
      ·6· case.· It's a risk that Amazon bears.· It's a risk they             ·6· of thing.
      ·7· try to manage, but they may not be able to recover that,            ·7· · · ·Q.· ·Were you able to view, at their website, their
      ·8· which is why they need to be careful and diligent and               ·8· warranty?
      ·9· make sure that there are other primary remedies available ·9· · · ·A.· ·Yes, I did see that published on the website.
      10· to the consumer.                                                    10· · · ·Q.· ·Where was it placed on the product?
      11· · · ·Q.· ·In the documents that are contained in the                11· · · ·A.· ·On the website?
      12· thumbdrive, item 2 of your report on page 3 indicates               12· · · ·Q.· ·No.
      13· that you relied upon the website of Youngblood; is that             13· · · ·A.· ·Oh, on the product?· I did not -- I did not see
      14· correct?                                                            14· a product specifically.· I saw a warranty on the website.
      15· · · ·A.· ·That's correct.                                           15· · · ·Q.· ·Did you ever have the opportunity to view any
      16· · · ·Q.· ·And when did you view, to the best of your                16· of the products that were complained of by Youngblood in
      17· knowledge as you sit here today, Youngblood's website?              17· this case?
      18· · · ·A.· ·It would have been in the -- in the same time I           18· · · ·A.· ·Not physically, no.
      19· looked at the storefront, so November of 2019.                      19· · · ·Q.· ·Did you feel it necessary to view those
      20· · · · · · · · ·MR. VINE:· Just so the record is clear,              20· products?
      21· there was also printouts, and they are in there, for                21· · · ·A.· ·I did not for the -- for the purposes of the
      22· stuff from 2000 --                                                  22· report I was writing.
      23· · · · · · · · ·MR. GOODMAN:· Excuse me?· Don't look                 23· · · ·Q.· ·You also relied upon, among other things, the
      24· frustrated.                                                         24· transcript of the deposition of Dr. Goth; is that
      25· · · · · · · · ·MR. VINE:· What?                                     25· correct?

                                                                    Page 50                                                                  Page 52
      ·1· · · · · · · · ·MR. GOODMAN:· You look frustrated.                   ·1· · · ·A.· ·Yes, sir.
      ·2· · · · · · · · ·MR. VINE:· Well, cause you didn't hear me.           ·2· · · ·Q.· ·Do you recall the portions of the testimony
      ·3· · · · · · · · ·So there were --                                     ·3· wherein he was shown various packages of Youngblood
      ·4· · · · · · · · ·MR. GOODMAN:· Because I wear hearing aids.           ·4· products?
      ·5· Is that all right?                                                  ·5· · · ·A.· ·Not specifically.
      ·6· · · · · · · · ·MR. VINE:· There were printouts that --              ·6· · · ·Q.· ·Well, I'll get to that after the break.
      ·7· from the website and other portions that discuss                    ·7· · · · · · · · ·Did you have any recollection of his
      ·8· Youngblood's warranty that were in existence in 2018.               ·8· testimony that you read wherein he responded that they
      ·9· You have copies of them.· I believe one of them, for                ·9· looked the same?
      10· example, is YBSC0054.                                               10· · · ·A.· ·I don't specifically recall that.
      11· · · ·Q.· ·BY MR. GOODMAN:· So in reviewing Youngblood's 11· · · ·Q.· ·Again, do you believe and is it your opinion
      12· website, what information did you gather from that                  12· that the Youngblood products authored by Solu-Med were,
      13· review?                                                             13· in fact, counterfeit because they were not being sold by
      14· · · ·A.· ·I determined that, first off, the nature of               14· an authorized distributor?
      15· their products.· I was not familiar with the brand, so I            15· · · ·A.· ·No.· They were -- I mean, I suppose indirectly
      16· learned about the products and the brand they offer, the            16· they were counterfeit because they lacked a
      17· natural organic way that they, you know, create and                 17· manufacturer's warranty.· And I think that was a
      18· manufacture their formulations.· So just understanding              18· byproduct of the relationship or the lack of distributor
      19· sort of what the brand value was and what the brand stood           19· relationship, so I -- I think we're saying the same thing
      20· for.· And then I also looked at sort of their policy in             20· I just think that it's tied to the -- the violation from
      21· terms of how they manage their customer -- their customer           21· Amazon's standpoint is tied to the lack of the
      22· care and the type of warranty that they offer as a                  22· manufacturer warranty.
      23· manufacturer.                                                       23· · · ·Q.· ·What is your definition, your understanding of
      24· · · ·Q.· ·Did you view any of the Youngblood products on            24· the word "counterfeit"?
      25· their website?                                                      25· · · · · · · · ·MR. VINE:· Objection.


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 14 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               53–56
                                                                 Page 53                                                                Page 55
      ·1· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                             ·1· supported channels would be, but no specifics related to
      ·2· · · · · · · · ·MR. VINE:· As it relates to Amazon?               ·2· how the product is handled in shipment.
      ·3· · · ·Q.· ·BY MR. GOODMAN:· No, I'm asking about what is          ·3· · · ·Q.· ·Now, with respect to the complaint that was
      ·4· his understanding of it.                                         ·4· sent to Amazon in November 11th, there were two
      ·5· · · · · · · · ·MR. VINE:· Objection.                             ·5· complaints, is that correct, November 11th and
      ·6· · · · · · · · ·MR. GOODMAN:· Well, you can object, but he        ·6· November 13th?
      ·7· can answer.                                                      ·7· · · ·A.· ·Those were dates where complaints were made.
      ·8· · · · · · · · ·THE WITNESS:· Sure.                               ·8· I'm not sure how we would count them, but there may have
      ·9· · · · · · · · ·MR. VINE:· Unlike your expert.                    ·9· been multiples on one of those days but, yes.
      10· · · · · · · · ·MR. GOODMAN:· No need for that comment.           10· · · ·Q.· ·Without going through the necessity of marking
      11· He's your expert.· He's fair game.                               11· an exhibit --
      12· · · · · · · · ·MR. VINE:· Okay.· You can answer.                 12· · · ·A.· ·No --
      13· · · · · · · · ·THE WITNESS:· Okay.· From an                      13· · · ·Q.· ·-- you have a recollection that the complaint
      14· authenticity -- So -- so I would say "counterfeit" would         14· was that the products were counterfeit?
      15· be something that's inauthentic.· Looking at a product's         15· · · ·A.· ·I -- I believe they use the term "inauthentic"
      16· whole value to a customer, it needs to -- it needs to            16· in the complaint.
      17· contain exactly what the customer's expectation is, based 17· · · ·Q.· ·Well, then we'll have to get the complaint
      18· on the promise of the brand, and that would be -- it             18· unfortunately to let you review it again.
      19· is -- it is, in fact, the actual ingredients prepared to         19· · · · · · · · ·THE WITNESS:· Do you --
      20· the exact specification of the formulation that the brand        20· · · · · · · · ·MR. VINE:· Yes.· Here is mine -- You could
      21· would have.· It would be packaged in exactly the way that 21· see here the document.
      22· the brand would specify.· It would be distributed and            22· · · · · · · · ·MR. GOODMAN:· Is that the Amazon
      23· maintained through the distribution chain exactly per the        23· production?
      24· specifications with respect to things like light and heat        24· · · · · · · · ·MR. VINE:· Yeah.
      25· and climate, the nature of the seal on the package, the          25· · · · · · · · ·MR. GOODMAN:· 0003?

                                                               Page 54                                                         Page 56
      ·1· amount of product in the package per their specification,    ·1· · · · · · · · ·MR. VINE:· He's going to -- Yes.
      ·2· the -- the freshness.· So if it is a perishable product,     ·2· · · · · · · · ·THE WITNESS:· Let me just make sure of the
      ·3· it must be -- for it to be authentic, it needs to be             ·3· date here.· Where's it at?
      ·4· fresh to the date on the package.· I'm trying to think.          ·4· · · · · · · · ·MR. VINE:· It doesn't say the date on
      ·5· I think that.· Plus the brand promise of how they will           ·5· there.
      ·6· stand behind it must be in effect.· And so the -- I think        ·6· · · · · · · · ·THE WITNESS:· Oh.
      ·7· any -- any of those things that aren't in place and              ·7· · · · · · · · ·MR. VINE:· But here's the --
      ·8· available to the purchasing consumer would constitute a          ·8· · · · · · · · ·Right?· It doesn't say the date.
      ·9· counterfeit product to that -- to that transaction and           ·9· · · · · · · · ·MR. GOODMAN:· No.
      10· that product.                                                    10· · · · · · · · ·MR. VINE:· But it's Amazon 000 --
      11· · · ·Q.· ·Did you review any materials to gain an                11· · · · · · · · ·MR. GOODMAN:· We agree that it was on or
      12· understanding of how Youngblood regulates or maintains 12· around that date?
      13· the quality and control of its products?               13· · · · · · · · ·MR. VINE:· One of them.
      14· · · ·A.· ·I didn't see that in any of the material that I        14· · · · · · · · ·MR. GOODMAN:· Does he have any dispute --
      15· reviewed, no.                                                    15· · · · · · · · ·MR. VINE:· Yeah.
      16· · · ·Q.· ·Did you see any material with regard to the way        16· · · · · · · · ·MR. GOODMAN:· Yeah.
      17· the Youngblood products are stored by Youngblood?                17· · · · · · · · ·May I see that, please, for the moment.
      18· · · ·A.· ·By Youngblood, no.· I don't have any detailed          18· You can take it out.
      19· knowledge of -- of their supply chain.                           19· · · · · · · · ·THE WITNESS:· Okay.
      20· · · ·Q.· ·Now, when Youngblood ships a product to a              20· · · · · · · · ·MR. GOODMAN:· Rather than mark this as an
      21· distributor and then a distributor then ships it to              21· exhibit, we'll just note that the document we're
      22· Amazon or another retailer for resale, do you review any         22· referring to is marked Confidential AMZN00003.
      23· materials to demonstrate how the product is protected            23· · · ·Q.· ·BY MR. GOODMAN:· Would you take a look at that,
      24· during that channel?                                             24· please.
      25· · · ·A.· ·No, I just reviewed a description of what their        25· · · ·A.· ·Sure.· Okay.


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 15 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               57–60
                                                                   Page 57                                                                  Page 59
      ·1· · · ·Q.· ·May I have it for a second?                              ·1· · · ·Q.· ·-- panoply of --
      ·2· · · · · · · · ·The first bullet point --                           ·2· · · ·A.· ·Sure.
      ·3· · · ·A.· ·Yes.                                                     ·3· · · ·Q.· ·-- everything --
      ·4· · · ·Q.· ·It says "counterfeit products are being sold at          ·4· · · ·A.· ·Yeah.· So I mean I -- I saw other complaints
      ·5· this listing."· Does it contain any of the topics that             ·5· made about Solu-Med that addressed some of these issues
      ·6· you testified earlier with regard to lack of                       ·6· like expired product, like a broken seal.· I saw other
      ·7· authenticity?                                                      ·7· complaints like that and so -- so, yes, I guess that's
      ·8· · · ·A.· ·The first bullet alone does -- no, it says               ·8· right.
      ·9· "Counterfeit products are being sold," and the -- the              ·9· · · ·Q.· ·But in this document that we've shown you, none
      10· verbatim gets in and says they refer to them -- "The               10· of that is articulated in that document?
      11· sellers are not selling the authentic products as shown            11· · · · · · · · ·MR. VINE:· Objection.
      12· in the ASINs referenced."                                          12· · · · · · · · ·Go ahead.
      13· · · · · ·(The reporter requested clarification.)                   13· · · · · · · · ·THE WITNESS:· So correct.· This is limited
      14· · · · · · · · ·THE WITNESS:· As shown in the ASINS.                14· specifically to inauthenticity based on the lack of the
      15· · · · · · · · ·MR. VINE:· A-S-I-N.                                 15· manufacturer's warranty.
      16· · · · · · · · ·THE WITNESS:· Oh, I'm sorry.· Yeah.                 16· · · ·Q.· ·BY MR. GOODMAN:· But it does say "counterfeit"?
      17· · · ·Q.· ·BY MR. GOODMAN:· What is ASIN so we don't have 17· · · ·A.· ·Yes, it does.
      18· to go through this?                                                18· · · ·Q.· ·All right.· Your understanding of Amazon's
      19· · · ·A.· ·Yeah.· It's an Amazon standard identification            19· policies is that it has a zero tolerance with regard to
      20· number.· It's Amazon's unique system for identifying each          20· counterfeiting?
      21· unique product for sale.                                           21· · · ·A.· ·I would say they'll -- if they find -- if
      22· · · ·Q.· ·In your experience have you viewed complaints            22· they -- zero tolerance, I -- I -- I suppose it's -- it's
      23· made to Amazon regarding the sellers' products that are            23· probably fair to say that.
      24· claimed to be counterfeit other than Solu-Med?                     24· · · ·Q.· ·Well, you phrase it in your terms.
      25· · · ·A.· ·Yes, I have.                                             25· · · ·A.· ·Sure.· Yeah.· So they are very concerned about

                                                            Page 58                                                         Page 60
      ·1· · · ·Q.· ·And what type of complaints have you reviewed? ·1· customers getting authentic goods that are exactly what
      ·2· · · ·A.· ·I've seen complaints where product has been     ·2· they get in any other situation where they can buy them
      ·3· relabeled.· I've seen complaints where product has                 ·3· through a retailer.· The big issue for Amazon is customer
      ·4· been -- where they have changed expiration dates.· I've            ·4· trust.· They also don't want to be seen as a sort of a
      ·5· seen complaints where products have been produced by               ·5· second tier place where you get stuff that you can't
      ·6· unauthorized manufacturers.· I've seen complaints where            ·6· trust and stuff you can't rely on.· So their big focus --
      ·7· the products had seals that were opened or not secured.            ·7· and they're very focused on making sure the product you
      ·8· I've seen complaints where products are outright out of            ·8· buy from Amazon will perform, will meet your expectations
      ·9· date.· I've seen complaints where products are -- I'm              ·9· just like if you bought the product through any other
      10· just trying to think of all the other -- dates -- I've             10· physical chain in particular, because they don't have a
      11· seen other complaints where -- where the seller is saying 11· big physical channel.
      12· the -- the product doesn't have a manufacturer's          12· · · ·Q.· ·Going back to your employment with Amazon, when
      13· warranty.                                                          13· did you terminate that relationship or when was the
      14· · · ·Q.· ·Is -- is -- are these complaints the ones you            14· relationship terminated?
      15· reviewed when you were at Amazon or in your private                15· · · ·A.· ·When?· When?
      16· endeavors?                                                         16· · · ·Q.· ·Yeah.
      17· · · ·A.· ·Both.· It would span both.                               17· · · ·A.· ·I think that was fall of 2012 I believe.
      18· · · ·Q.· ·And the documents and materials you relied upon 18· · · ·Q.· ·2012?
      19· here, did they evidence any of the factors that you just  19· · · ·A.· ·Yeah.
      20· testified to:· Relabeling, expiring, broken seals?                 20· · · ·Q.· ·You resigned from the company?
      21· · · ·A.· ·The only -- the only -- I'm sorry.                       21· · · ·A.· ·I did.
      22· · · · · · · · ·Of this complaint specifically?                     22· · · ·Q.· ·Any particular reason?
      23· · · ·Q.· ·Yeah, just relating to this way.· You gave me            23· · · ·A.· ·Just a personal decision.
      24· a --                                                               24· · · ·Q.· ·Uh-huh.· And then you started consulting; is
      25· · · ·A.· ·Okay.                                                    25· that it?


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 16 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               61–64
                                                                      Page 61                                                      Page 63
      ·1· · · ·A.· ·That's correct.                                             ·1· a product, R & D or research and development function.
      ·2· · · ·Q.· ·And you've been consulting since that time?                 ·2· They are selling someone else's product primarily.· And
      ·3· · · ·A.· ·Yes, I have.                                                ·3· I'll contrast that with a brand who has built a brand,
      ·4· · · ·Q.· ·Prior to leaving Amazon that time, did you                  ·4· sells through other channels, but also then decides to
      ·5· acquire -- we went through the early stages of your                   ·5· sell on Amazon.
      ·6· employment with Amazon where you took on additional                   ·6· · · ·Q.· ·Like Youngblood today?
      ·7· responsibilities, was there any other responsibilities                ·7· · · ·A.· ·Yes, like Youngblood today.
      ·8· you undertook prior to leaving?                                       ·8· · · ·Q.· ·Okay.· Let me ask you this:· For the past
      ·9· · · ·A.· ·I -- I don't believe so.· I think that was -- I             ·9· several years since you've been essentially in your own
      10· believe what -- I believe my --                                       10· business, have you acted as an expert in any litigated
      11· · · · · · · · ·MR. VINE:· Objection to the question, by               11· matter?
      12· the way, because he didn't only discuss his early stages.             12· · · ·A.· ·No, this is my first role.
      13· He discussed how the stages then expanded more and more 13· · · ·Q.· ·Well, congratulations.
      14· into the Amazon marketplace and the management of the                 14· · · · · · · · ·Have you testified in any arbitration
      15· Amazon marketplace.                                                   15· proceeding involving Amazon and sellers or resellers?
      16· · · · · · · · ·THE WITNESS:· I believe that was a                     16· · · ·A.· ·No.
      17· complete summary.                                                     17· · · ·Q.· ·Have you written any -- have you authored any
      18· · · ·Q.· ·BY MR. GOODMAN:· Okay.· And what did you do                 18· publications on the subject matter of your expertise?
      19· from that point on when you left Amazon?                              19· · · ·A.· ·I've written papers and procedural documents
      20· · · ·A.· ·So I began to consult with customers -- my --               20· for vendors and sellers for their private use.· I've not
      21· my clients who were either trying to decide how they                  21· submitted any to sort of a -- like a publisher or
      22· should partner with Amazon -- so maybe they had no                    22· anything.
      23· relationship with Amazon.· And those would be brands that             23· · · ·Q.· ·And where are those maintained?
      24· had avoided working with Amazon directly, but Amazon was              24· · · ·A.· ·Those are in the custody of the clients that I
      25· getting to be a big force in the market across -- you                 25· would have created them for.· So I created them as work

                                                                      Page 62                                                                Page 64
      ·1· know, outside of their traditional media categories.· So              ·1· product for a vendor or seller and they have those
      ·2· my clients were big brands trying to determine, "Should               ·2· documents.
      ·3· we be a vendor?· Should we be a seller?· How do we go                 ·3· · · ·Q.· ·So they would not be available for you to
      ·4· about it?· How do we set it up?"                                      ·4· disclose?
      ·5· · · · · · · · ·I also helped sellers who got into similar             ·5· · · ·A.· ·Correct.
      ·6· types of problems with Amazon.· Amazon, there are a lot               ·6· · · ·Q.· ·What subjects did you write about?
      ·7· of resellers who expanded their business into Amazon                  ·7· · · ·A.· ·A very, very broad set.· So general categories
      ·8· without fully understanding the nature of how to do it                ·8· would be complying with Amazon's metrics, so the things
      ·9· and avoid Amazon's wrath, if you will, of how they                    ·9· I've talked about, how to handle queries from Amazon, how
      10· maintain and discipline their sellers and how they                    10· to manage queries from Amazon customers to avoid negative
      11· maintain a well ordered marketplace.· So in a number of               11· feedback, negative response, how to list products
      12· cases, I helped sellers in that regard, helped them                   12· accurately, how to portray products so that there's no
      13· understand -- and in a number of cases I helped vendors               13· misunderstanding about what the product is that's being
      14· in the same way.                                                      14· purchased.· Basically any of the major policy areas would
      15· · · · · · · · ·Amazon can be a very unprofitable channel              15· have been covered in one or more of the types of
      16· if you don't follow the rules and that's regardless if                16· documents I prepared.· It's a service to my clients to
      17· you're a vendor or a seller, and that was the main focus              17· help distill what is a very, very large amount of
      18· of the work I began doing.                                            18· information made available to vendors and sellers and
      19· · · ·Q.· ·Among your clients were there also resellers?               19· help them focus on the things that can help drive their
      20· · · ·A.· ·Yes.                                                        20· business most successfully and very importantly stay out
      21· · · ·Q.· ·How do you differentiate from a seller on                   21· of trouble with Amazon.
      22· Amazon and a reseller?                                                22· · · ·Q.· ·Based upon your experience with Amazon and in
      23· · · ·A.· ·When I say "reseller," I mean their primary                 23· the field of e-commerce, could you tell me whether Amazon
      24· business is buying and reselling product.· They                       24· has on its platform resellers who do not purchase the
      25· themselves don't have a brand, they themselves don't have 25· products directly as an authorized distributor of the


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 17 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               65–68
                                                                Page 65                                                      Page 67
      ·1· brand?                                                          ·1· the products offered by Solu-Med, the Youngblood
      ·2· · · · · · · · ·MR. VINE:· Objection.                            ·2· products, were not new, did not carry the manufacturer's
      ·3· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                            ·3· guarantee, or any other violation of Amazon's policies?
      ·4· · · · · · · · ·MR. VINE:· To the extent you can answer if       ·4· · · ·A.· ·Yes.· So both in the Aguero deposition and the
      ·5· you have personal knowledge.                                    ·5· Kellon Goodson.
      ·6· · · · · · · · ·THE WITNESS:· I couldn't name an example.        ·6· · · ·Q.· ·Yes.
      ·7· · · ·Q.· ·BY MR. GOODMAN:· I don't want an example. I           ·7· · · ·A.· ·In the Goodson -- in both of those depositions
      ·8· just want --                                                    ·8· they said the products they were selling from Youngblood
      ·9· · · ·A.· ·But I believe that's the case.                        ·9· were not being sold with a manufacturer's warranty.
      10· · · ·Q.· ·All right.· Now, assuming then if those               10· · · ·Q.· ·Did you consider any other materials other than
      11· resellers are offering the product on Amazon, not being         11· the testimony?
      12· an authorized distributor, would you consider those             12· · · ·A.· ·To determine if it --
      13· resellers as offering counterfeit products?                     13· · · ·Q.· ·If it carried the manufacturer's warranty --
      14· · · · · · · · ·MR. VINE:· Objection.                            14· if -- Let me back up.
      15· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                            15· · · · · · · · ·If you would have visualized the product,
      16· · · ·A.· ·Only if they list the product in violation of         16· would you be able to determine whether it carried a
      17· Amazon's authenticity and anti-counterfeiting policy.· If       17· manufacturer's warranty?
      18· they list the product -- so if the product has no               18· · · · · · · · ·MR. VINE:· That the reseller sold it with
      19· manufacturer warranty available.                                19· a manufacturer warranty?
      20· · · ·Q.· ·Let's assume it has everything.                       20· · · ·Q.· ·BY MR. GOODMAN:· I just want to know where it
      21· · · ·A.· ·Okay.· If we're assuming it has a manufacturer        21· would be.
      22· warranty available in other channels, but not through           22· · · ·A.· ·If it had a manufacturer's warranty?
      23· this reseller; is that the scenario?                            23· · · ·Q.· ·Yeah.
      24· · · ·Q.· ·Uh-huh.                                               24· · · ·A.· ·If it had a manufacturer's warranty --
      25· · · ·A.· ·Okay.· If a product is being offered for sale         25· · · ·Q.· ·Would it be on the package?

                                                         Page 66                                                                         Page 68
      ·1· on Amazon without a manufacturer's warranty, any reseller ·1· · · · · · · · ·MR. VINE:· Objection.
      ·2· is allowed to list that for sale without violating any          ·2· · · ·Q.· ·BY MR. GOODMAN:· You can answer.
      ·3· policy so long as they do so with a note in the listing         ·3· · · ·A.· ·It might be.· It may not be.· But it could be.
      ·4· available to the consumer that discloses the lack of the        ·4· But it's not required to be.· Typically because of the
      ·5· manufacturer's warranty.· So they clearly set the               ·5· nature of warranty language -- and it can be sort of long
      ·6· expectation that the product is not new by Amazon's             ·6· and a lot of legalese in there, they tend to refer to a
      ·7· guidelines -- it's one of the other conditions -- and           ·7· website, manufacturers tend to refer to a website today
      ·8· they have to state, "By the way, this does not include a        ·8· for a full listing or full disclosure of a warranty.
      ·9· manufacturer's warranty, so it's buyer beware."· And if         ·9· · · ·Q.· ·So then the fallback position is Amazon's A to
      10· an Amazon customer chooses that, that's fine, but they          10· Z?
      11· have to be up front about it.                                   11· · · · · · · · ·MR. VINE:· No.
      12· · · · · · · · ·MR. VINE:· And it can't be cosmetics.            12· · · · · · · · ·THE WITNESS:· Not if it -- the -- the --
      13· · · · · · · · ·THE WITNESS:· As I said earlier, cosmetics       13· · · · · · · · ·MR. VINE:· Objection.
      14· don't allow for that condition type to be listed.· That's       14· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.
      15· a category-specific requirement.· And that's why I said         15· · · ·A.· ·I think maybe I'm not following the discussion.
      16· one of the things that I do when I start with a customer        16· If -- most customers that are buying the product will
      17· is get a broad understanding -- or any seller, or trying        17· look at the product and, if it says, you know, ybskin.com
      18· to understand a seller's business, I try to look at             18· or something, most customers will look at that product
      19· everything they are selling because there are                   19· and then look for remedies from a manufacturer or they'll
      20· category-specific guidelines that must be considered to         20· go to -- they may go to the reseller.· They may contact
      21· stay within the rules and -- and not create a policy            21· Amazon through -- or they may contact the reseller
      22· violation.                                                      22· through Amazon's platform.· Amazon always wants you to go
      23· · · ·Q.· ·BY MR. GOODMAN:· In any of the materials that         23· that route first, and those claims will wind up -- first
      24· you reviewed, including the depositions and referring to        24· and foremost -- It depends who fulfilled the item.· If
      25· Youngblood's website, have you found any evidence that          25· Amazon fulfilled the item, the customer service, those



                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 18 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               69–72
                                                                    Page 69                                                                  Page 71
      ·1· claims will go to Amazon first.· If Solu-Med fulfilled              ·1· track to follow, so they have a standard operating
      ·2· the item, and they do, it's a mix, they do some of their            ·2· procedure that says, based on certain factors, they might
      ·3· own fulfillment, those claims will go to Solu-Med.· And             ·3· just inform the seller and -- and so it's in the -- the
      ·4· so what happens then is -- you know, falls to the policy,           ·4· policies and the customer's best interest.· The fact that
      ·5· and that's where it gets -- in Solu-Med's case it gets              ·5· you -- excuse me.
      ·6· even a little bit unfriendly to the customer because they           ·6· · · ·Q.· ·Take your time.
      ·7· say they don't accept cosmetics on their website.                   ·7· · · ·A.· ·The fact that you -- that you have the
      ·8· · · · · · · · ·And so you have customers that are,                  ·8· complaint, Amazon is going to immediately take the
      ·9· therefore, very unclear how to get the remedy.· If they             ·9· products off line.· Just those products, they will take
      10· go to Youngblood, Youngblood will say, "Sorry, I never              10· those products that there are concerns about, they will
      11· heard of you."· If you go to -- you look at Solu-Med,               11· make those unavailable.· Because if there is a problem,
      12· you're, like, well, I -- it says that they don't accept             12· they don't want other customers to be harmed by it.· So
      13· returns, so I don't do anything there.· Not every                   13· as soon as there's any inkling that there could be a
      14· customer of Amazon's -- and, in fact, very few customers            14· problem, they take those customers off line.
      15· understand how to make an A to Z guarantee claim.· That's           15· · · · · · · · ·Amazon has the same policy if a customer
      16· a very different thing.· Most consumers aren't really               16· calls in to the call center and says, "Hey, this product
      17· even familiar that that's there anymore.                            17· isn't right."· Those call center front line employees are
      18· · · · · · · · ·It was important at one time when no one             18· empowered to take the product down and immediately begin
      19· knew who Amazon was or had any reason to trust Amazon. 19· an investigation on that because, again, the risk is very
      20· It's still important today, but there's a separate                  20· great to Amazon's reputation.
      21· process to make an A to Z guarantee claim when you don't            21· · · ·Q.· ·In this instance here where the complaints were
      22· get a good response from a seller.· And, unfortunately,             22· made on November 11th and 13th and then by November 15th
      23· there are cases where, you know, because they didn't                23· the account was delisted, does that account for any
      24· think they had that remedy from Solu-Med, they didn't               24· investigation?
      25· even know that they could make an A to Z guarantee claim. 25· · · ·A.· ·Sure.· So I would -- I expect that just like on

                                                                    Page 70                                                                  Page 72
      ·1· · · ·Q.· ·You don't know that to be a fact?                         ·1· the previous complaints that Solu-Med received, the
      ·2· · · ·A.· ·Sure.· No.· There are -- you'll see on the                ·2· performance team would have looked, seen, is there a
      ·3· thumbdrive there are customer feedback comments where               ·3· prior complaint history, and most importantly, the
      ·4· Solu-Med's customers were complaining about authenticity ·4· complaint doesn't establish the violation.· They give the
      ·5· of product and they said, you know, "And -- and this                ·5· seller every opportunity to respond and say, "No, no, no,
      ·6· product is sold without any" -- you know, "I can't return           ·6· these products are authentic.· Here is my chain of
      ·7· it because the policy says, 'I can't return it.'"· I'm              ·7· custody.· Here are the invoices from the distributor.
      ·8· summarizing.· The exact quote is on there.                          ·8· They are a hundred percent authentic."· And so -- In
      ·9· · · ·Q.· ·But I could find that on the thumbdrive?                  ·9· fact, that's Amazon's expectation.· They give you time to
      10· · · ·A.· ·Yeah.· If you look on the storefront notes,               10· respond.
      11· it's on there.                                                      11· · · · · · · · ·So the first Youngblood complaint, I
      12· · · ·Q.· ·Let me ask you this:· Are you familiar with               12· believe, was on the 11th.· There was -- you know,
      13· Amazon's complaint policies and what they do to                     13· that -- that -- that began -- they had the opportunity to
      14· investigate a complaint that's made, in this instance,              14· begin a discussion, but I don't think that they even
      15· that the products being offered by Solu-Med were                    15· responded to the first complaint, which is consistent,
      16· counterfeit?· Do you know what the process is?                      16· unfortunately, with the way Solu-Med responded to each of
      17· · · · · · · · ·MR. VINE:· Objection.                                17· these complaints throughout 2018.· They -- they didn't
      18· · · · · · · · ·THE WITNESS:· So I have a general                    18· answer Amazon, and that's the worst thing that you can do
      19· understanding of how they respond to seller performance             19· when Amazon is reaching out and saying, "We're concerned.
      20· complaints, yes.                                                    20· We think this is a violation.· Hey, if we got it wrong,
      21· · · ·Q.· ·BY MR. GOODMAN:· Please tell me.                          21· here are the steps to take to tell us it's fine, you
      22· · · ·A.· ·So this falls under the general area of seller            22· know.· Tell us you're doing everything as you should.
      23· performance.· So Amazon has a team of people that will              23· We'll consider it."· But unfortunately they didn't do any
      24· review the complaint, review the seller history with                24· of those things.
      25· respect to the complaint, and make a determination which            25· · · · · · · · ·So by the time they had the seventh or



                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 19 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               73–76
                                                          Page 73                                                    Page 75
      ·1· eighth complaint on the 13th when another round of      ·1· case Amazon would have considered Solu-Med's suspension
      ·2· complaints showed up and they've heard nothing from                 ·2· and complaint history."· And then it cites the
      ·3· Solu-Med in that time, I'm sure that they've --                     ·3· references?
      ·4· they breached --                                                    ·4· · · ·A.· ·Correct.
      ·5· · · · · · · · ·MR. VINE:· There was a phone call to them.           ·5· · · ·Q.· ·So is that your opinion now that that is the
      ·6· · · · · · · · ·THE WITNESS:· Well, and -- and, yeah,                ·6· reason why they shut down the store?
      ·7· they'll absolutely -- when they have the concern, there's           ·7· · · ·A.· ·Yes.· It was a history of complaints to which
      ·8· a phone number in your seller account that you designate            ·8· Youngblood -- I'm sorry -- history of complaints to which
      ·9· for critical concerns, so you don't even rely on email at           ·9· Solu-Med did not respond per Amazon's specific
      10· that point.· They actually call you to your designated              10· instructions.
      11· phone number for critical complaints, which is specific             11· · · ·Q.· ·And then this -- these two complaints on
      12· to when they are going to take action.                              12· November 11th and 13th were the trigger point for closing
      13· · · ·Q.· ·BY MR. GOODMAN:· So in this case Amazon took 13· down the account?
      14· this very severe reaction to the complaint and within a             14· · · · · · · · ·MR. VINE:· Objection.
      15· matter of four days they closed down the store?                     15· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.
      16· · · · · · · · ·MR. VINE:· Objection.                                16· · · · · · · · ·MR. VINE:· He never testified --
      17· · · ·Q.· ·BY MR. GOODMAN:· Is that correct?                         17· Mischaracterizes his testimony.· He never said it was the
      18· · · · · · · · ·MR. VINE:· Objection.                                18· trigger point.
      19· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                                19· · · · · · · · ·MR. GOODMAN:· I'm asking based upon his
      20· · · ·A.· ·Amazon -- yeah, within four days of receiving             20· knowledge what is his opinion?
      21· one of the complaints -- but they didn't respond to that            21· · · · · · · · ·THE WITNESS:· It's my opinion that every
      22· complaint.· And you could say, you know, whether -- I               22· time they get a complaint, they'll look at the complaint
      23· don't know -- again, the severity of that action, I mean,           23· history.· They got a complaint on the 11th.· It followed
      24· they also had, you know, 20, 30, 40, 50 days between                24· the same pattern as the seven previous complaints where
      25· complaints where they didn't take any action, but I don't           25· they got no response from Solu-Med.· And based on no

                                                                    Page 74                                                                 Page 76
      ·1· believe it -- it -- the action on the 13th was entirely             ·1· response to eight complaints at that point, I think
      ·2· based on the 11th.· It's the history and the pattern of             ·2· Amazon said, "We need to wake them up," to use kind of a
      ·3· no response from Solu-Med.                                          ·3· casual term, "see if they are even paying attention.
      ·4· · · ·Q.· ·Is that anywhere contained in your report?                ·4· They are not answering our emails.· We need to make sure
      ·5· · · · · · · · ·MR. VINE:· Objection.· Asked and answered.           ·5· that we have a discussion with them."· And I think Amazon
      ·6· · · · · · · · ·MR. GOODMAN:· He can answer again.                   ·6· took the action to have an in-depth discussion and
      ·7· · · · · · · · ·THE WITNESS:· Yes.· So I refer to --                 ·7· investigation with Solu-Med, and I think that's exactly
      ·8· · · ·Q.· ·BY MR. GOODMAN:· I'm talking about the initial            ·8· what it triggered, is they suspended it so that they
      ·9· report.                                                             ·9· could have that discussion, and that's what transpired.
      10· · · ·A.· ·Yeah.· Let me get to that.· On page 11.                   10· · · ·Q.· ·BY MR. GOODMAN:· At the time you rendered this
      11· · · ·Q.· ·I'm looking for it.                                       11· report, did you have the opportunity to review the
      12· · · ·A.· ·Top of page 11 and actually a little bit on               12· complaint history?
      13· page 10.· I say that, "When they receive a notice of                13· · · ·A.· ·Yes.
      14· infringement, Amazon investigates the validity of the               14· · · ·Q.· ·And that was an exhibit to the depositions?
      15· claim" --                                                           15· · · ·A.· ·Yes.
      16· · · ·Q.· ·Well, let me go back to 11 --                             16· · · · · · · · ·MR. VINE:· And was also part of the
      17· · · ·A.· ·I'm sorry.                                                17· production that he mentioned earlier.
      18· · · ·Q.· ·-- 10, bottom.                                            18· · · · · · · · ·MR. GOODMAN:· Yeah, I understand.
      19· · · ·A.· ·Yeah.· Bottom of page 10.· Yeah.                          19· · · · · · · · ·MR. VINE:· I know.· But you keep leaving
      20· · · ·Q.· ·"When Amazon receives a notice of potential               20· things out and that's misleading.· He specifically
      21· infringement, Amazon investigates the validity of the               21· testified -- let me finish -- earlier that not only did
      22· claim, considers the seller's history of complaints,                22· he review the exhibits to the depositions and the
      23· responses, performance, any prior suspensions and takes 23· depositions, he rereviewed the entire set of production.
      24· whatever action it determines appropriate, ranging from             24· · · · · · · · ·MR. GOODMAN:· Thanks for your help.
      25· notice/inquiry to suspension to cancellation.· In this              25· · · · · · · · ·MR. VINE:· I know.· But by you limiting it


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 20 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               77–80
                                                                     Page 77                                                 Page 79
      ·1· to the exhibits, it's not --                              ·1· · · ·Q.· ·Did you review any production that was made by
      ·2· · · · · · · · ·MR. GOODMAN:· Okay.· All right.· Going     ·2· Amazon?
      ·3· back to the --                                            ·3· · · ·A.· ·Not prior to the rebuttal --
      ·4· · · · · · · · ·MR. VINE:· And just so the record is       ·4· · · · · · · · ·MR. VINE:· Well --
      ·5· clear, there were also complaints on November 2nd, but -- ·5· · · · · · · · ·THE WITNESS:· Additional.
      ·6· · · · · · · · ·MR. GOODMAN:· There was a complaint on     ·6· · · · · · · · ·MR. VINE:· Are you asking -- I need to
      ·7· November 2nd --                                           ·7· make sure it's clear.
      ·8· · · · · · · · ·MR. VINE:· That went unanswered.           ·8· · · · · · · · ·MR. GOODMAN:· Cause this is coincidental,
      ·9· · · · · · · · ·MR. GOODMAN:· -- I'll stipulate to that.   ·9· the time, with the document regarding Clarice Cohn --
      10· · · · · · · · ·MR. VINE:· Okay.                           10· · · · · · · · ·MR. VINE:· You mean the declaration?
      11· · · · · · · · ·MR. GOODMAN:· No problem.                  11· · · · · · · · ·MR. GOODMAN:· The declaration.
      12· · · ·Q.· ·BY MR. GOODMAN:· But in reviewing those         12· · · · · · · · ·MR. VINE:· Okay.· He had that.· Okay.
      13· complaints in that exhibit, if you recall, were there not 13· · · · · · · · ·MR. GOODMAN:· Let's be clear.
      14· five complaints after -- during the year 2019 after       14· · · · · · · · ·THE WITNESS:· Okay.
      15· Solu-Med was reinstated?                                  15· · · · · · · · ·MR. VINE:· Well, you also have to show --
      16· · · ·A.· ·I don't recall exactly because I was limiting   16· that's fine.· I'm going to show him a copy of --
      17· my view -- review to events prior to -- to that period of 17· · · · · · · · ·MR. GOODMAN:· I have the whole thing. I
      18· time.                                                     18· don't want to clutter the record again.
      19· · · · · · · · ·MR. GOODMAN:· All right.· Can we take a    19· · · · · · · · ·MR. VINE:· Right.
      20· short break?                                              20· · · · · · · · ·Here is the declaration with the
      21· · · · · · · · ·MR. VINE:· Sure.                           21· attachments with -- remember -- of the guidelines?
      22· · · · · · · · ·(A break was taken from 11:31 a.m. to      22· · · · · · · · ·THE WITNESS:· Yes, the guidelines that
      23· 11:50 a.m.)                                               23· Amazon produced.
      24· · · · · · · · ·MR. GOODMAN:· Let's have this marked as    24· · · · · · · · ·MR. VINE:· Right.· So you remember there
      25· Exhibit 3, which is your rebuttal report.                 25· was a declaration --

                                                                     Page 78                                                                 Page 80
      ·1· · · · · · · · ·(Exhibit No. 3 was marked for                         ·1· · · · · · · · ·THE WITNESS:· Yes --
      ·2· identification.)                                                     ·2· · · · · · · · ·MR. VINE:· -- Clarice --
      ·3· · · · · · · · ·THE WITNESS:· This one's got your notes.              ·3· · · · · · · · ·THE WITNESS:· Yes, yes, yes, yes.
      ·4· Did you want your notes?                                             ·4· · · · · · · · ·MR. GOODMAN:· And a complaint history?
      ·5· · · · · · · · ·MR. GOODMAN:· Yeah, I gave you the wrong              ·5· · · · · · · · ·THE WITNESS:· Yes, that was in there as
      ·6· one.· Thank you.· You're a gentleman.                                ·6· well, yes.· There's a spreadsheet or discussion of it,
      ·7· · · ·Q.· ·BY MR. GOODMAN:· You have before you what has              ·7· yes.
      ·8· been marked Exhibit 3.· It's entitled SOLU-MED, INC vs.              ·8· · · ·Q.· ·BY MR. GOODMAN:· And did you receive that on
      ·9· YOUNGBLOOD SKIN CARE PRODUCTS, LLC, Rebuttal to Report of            ·9· February 6th?
      10· C.J. Rosenbaum.· When did you prepare this report?                   10· · · ·A.· ·I don't know the exact date of when I got that.
      11· · · ·A.· ·It would have been the -- the week                         11· · · ·Q.· ·It's dated February 6th.
      12· following the -- the submission on my report was                     12· · · · · · · · ·MR. VINE:· I will tell you the date. I
      13· January --                                                           13· mean, it was literally sent -- it was forwarded -- but
      14· · · · · · · · ·MR. VINE:· You could just say "After                  14· you're fine.
      15· C.J.'s."                                                             15· · · · · · · · ·THE WITNESS:· Yeah, I'll trust if that's
      16· · · · · · · · ·THE WITNESS:· Oh.                                     16· the date.· I don't know.
      17· · · ·Q.· ·BY MR. GOODMAN:· It was February 6th that this             17· · · ·Q.· ·BY MR. GOODMAN:· What I'm asking for is did --
      18· report is dated.                                                     18· immediately after you received the report by whatever
      19· · · ·A.· ·Okay.· So, yeah, it would have been the first              19· means it was transmitted, did you then prepare your
      20· of February.                                                         20· rebuttal report?
      21· · · ·Q.· ·At the time you prepared this report, were you             21· · · ·A.· ·I did.
      22· provided -- or shortly before that or contemporaneously              22· · · ·Q.· ·All right.· Prior to that you had no reason to
      23· with it, were you provided with additional discovery and             23· file a rebuttal report; is that correct?
      24· materials?                                                           24· · · · · · · · ·MR. VINE:· You're talking about C.J.'s.
      25· · · ·A.· ·Only the report itself.                                    25· · · · · · · · ·THE WITNESS:· Prior to receiving a report?


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                 YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 21 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               81–84
                                                               Page 81                                                                     Page 83
      ·1· · · · · · · · ·MR. VINE:· You mean C.J.'s?                          ·1· · · ·Q.· ·BY MR. GOODMAN:· And the declaration of Clarice
      ·2· · · · · ·(The reporter requested clarification.)                    ·2· Cohn and the attachments?
      ·3· · · · · · · · ·MR. VINE:· Okay.· The record --                      ·3· · · · · · · · ·MR. VINE:· Objection.
      ·4· · · · · · · · ·MR. GOODMAN:· Yeah, to C.J.'s report.                ·4· · · · · · · · ·THE WITNESS:· That wasn't a factor in
      ·5· · · · · · · · ·MR. VINE:· Okay.· Let me make -- let's               ·5· whether or not I prepared the rebuttal report.
      ·6· make sure the record is clear because it's not cause I              ·6· · · ·Q.· ·BY MR. GOODMAN:· So the complaint history that
      ·7· think either I was misunderstanding what you were                   ·7· was attached to Clarice Cohn's deposition -- I mean
      ·8· saying or not cause --                                              ·8· declaration had nothing to do with formulating this
      ·9· · · · · · · · ·MR. GOODMAN:· Probably you did, yeah.                ·9· report?
      10· · · · · · · · ·MR. VINE:· I thought you were asking about           10· · · ·A.· ·Correct.
      11· a rebuttal report to the declaration --                             11· · · ·Q.· ·So your opinions were based upon what you
      12· · · · · · · · ·MR. GOODMAN:· No, no, no --                          12· already had?
      13· · · · · · · · ·MR. VINE:· -- of --                                  13· · · ·A.· ·Correct, we had a complaint history that was
      14· · · · · · · · ·THE REPORTER:· I'm sorry.· You're speaking           14· a -- a part of an exhibit to the Aguero deposition and so
      15· at the same time.                                                   15· that's -- that's what I had already seen prior to
      16· · · · · · · · ·MR. GOODMAN:· We're trying not to, but               16· preparing -- or prior to getting the Amazon information.
      17· it's just our nature.                                               17· · · ·Q.· ·All right.· Let me just --
      18· · · ·Q.· ·BY MR. GOODMAN:· Okay.· This is the rebuttal              18· · · · · · · · ·MR. VINE:· That's why I had to clean it
      19· report to the report of C.J. Rosenbaum?                             19· up, cause it was getting --
      20· · · ·A.· ·Yes.                                                      20· · · · · · · · ·THE WITNESS:· Yeah, I think I
      21· · · ·Q.· ·All right.· Prior to that there was no reason             21· misunderstood maybe.
      22· that you had to file any additional report?                         22· · · · · · · · ·MR. VINE:· That's fine.· That's fine.
      23· · · ·A.· ·Correct.                                                  23· · · ·Q.· ·BY MR. GOODMAN:· On page 9 of your report.
      24· · · ·Q.· ·And what influenced you to write this report?             24· · · ·A.· ·The rebuttal?
      25· · · ·A.· ·Reviewing C.J.'s report.                                  25· · · ·Q.· ·Yes.

                                                                    Page 82                                                                Page 84
      ·1· · · ·Q.· ·Yes.                                                      ·1· · · ·A.· ·Okay.· Okay.
      ·2· · · ·A.· ·The content of the report itself, I felt that             ·2· · · ·Q.· ·Number 3.
      ·3· the report was missing some important information that is ·3· · · ·A.· ·Yes.
      ·4· relevant in the case.                                               ·4· · · ·Q.· ·"Solu-Med had a history of not responding to
      ·5· · · ·Q.· ·May I ask you why you didn't prepare this                 ·5· prior Amazon warnings regarding intellectual property
      ·6· report earlier than February 6th?                                   ·6· infringement, authenticity infringement, and counterfeit
      ·7· · · ·A.· ·I -- I -- I probably worked on it for a few               ·7· product.· This history was a significant factor."· When
      ·8· days' time prior to that.· So it was really just my                 ·8· you say "this significant factor," which factor are you
      ·9· availabil- -- the availability of my time to read the               ·9· referring to?
      10· report, digest -- C.J.'s report, digest the information,            10· · · ·A.· ·The complaint history that Solu-Med -- that
      11· and think through a response.                                       11· was -- that Solu-Med had and their lack of response.· So
      12· · · ·Q.· ·But prior to that time, you had not been able             12· when I say "the history," the history and the history of
      13· to review the declaration of Clarice Cohn and the                   13· not responding.
      14· attachments?                                                        14· · · · · · · · ·MR. VINE:· Do you know -- I just want to
      15· · · ·A.· ·Correct.                                                  15· make sure you understand that the complaint history
      16· · · ·Q.· ·All right.· So it was upon receipt of that that           16· attached to the Cohn declaration was previously
      17· you determined to formulate this rebuttal report?                   17· produced --
      18· · · · · · · · ·MR. VINE:· Objection.· That's                        18· · · · · · · · ·MR. GOODMAN:· Yeah.
      19· mischaracterizing his testimony.                                    19· · · · · · · · ·MR. VINE:· Yeah.· And it was obviously --
      20· · · · · · · · ·THE WITNESS:· No.· What I meant to say               20· some of it was exhibits at depositions.· This was --
      21· is -- so when I got C.J.'s report is -- when I was                  21· · · · · · · · ·MR. GOODMAN:· I didn't attend those
      22· reading through it, that's when I said it's -- I wanted             22· depositions.
      23· to call out the things I felt were missing in the report.           23· · · · · · · · ·MR. VINE:· Right.
      24· So I wanted to prepare the rebuttal based on this --                24· · · · · · · · ·MR. GOODMAN:· But I did review those --
      25· based on the C.J. Rosenbaum report.                                 25· · · · · · · · ·MR. VINE:· Right.· So this is just an


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 22 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               85–88
                                                                     Page 85                                                          Page 87
      ·1· authenticity --                                                      ·1· · · ·Q.· ·And when did you see it to the best of your
      ·2· · · · · · · · ·MR. GOODMAN:· Of those complaints.                    ·2· recollection?
      ·3· · · · · · · · ·MR. VINE:· -- of those complaints.                    ·3· · · ·A.· ·I believe this was in the first -- I believe
      ·4· · · · · · · · ·MR. GOODMAN:· I got you.                              ·4· this was an exhibit to the deposition, so I would have
      ·5· · · · · · · · ·MR. VINE:· Okay.· Not that they were -- I             ·5· seen that in December.
      ·6· think that's what you thought, like they were new.· This             ·6· · · ·Q.· ·Uh-huh.· Prior to that time, in your experience
      ·7· was all documents that were previously produced.· In                 ·7· with Amazon and representing your own clients, had you
      ·8· fact, a lot of them say "PL," which means plaintiff                  ·8· ever seen a notice of policy warning similar to this?
      ·9· produced it.                                                         ·9· · · ·A.· ·Yes, I have.
      10· · · · · · · · ·THE WITNESS:· Yeah.· The -- the complaint             10· · · ·Q.· ·Where did you see that?
      11· history I recall seeing was plaintiff produced and was an            11· · · ·A.· ·Working with other clients of mine.
      12· exhibit to the Aguero deposition.                                    12· · · ·Q.· ·Did these other clients receive a policy
      13· · · · · · · · ·MR. VINE:· And Amazon also provided this              13· warning similar or substantially the same as this?
      14· spreadsheet, I think, before as well.                                14· · · ·A.· ·Yes.
      15· · · ·Q.· ·BY MR. GOODMAN:· In your opinion, what                     15· · · ·Q.· ·And were they resellers of products on Amazon?
      16· importance did the complaint by Youngblood to Amazon that 16· · · ·A.· ·Some were, yes.
      17· their products were counterfeit play a role in                       17· · · ·Q.· ·All right.· And did you represent them with
      18· deactivating the account?                                            18· respect to the situation that developed with Amazon
      19· · · ·A.· ·I would -- I'd say -- or I would say that the              19· concerning the policy warning?
      20· importance was raising a specific seller to -- on                    20· · · ·A.· ·Yes, I advised them on how to respond to
      21· Amazon's radar for an investigation.· And when Amazon                21· Amazon's policy warning.
      22· looked at the facts, looked at the history, the lack of              22· · · ·Q.· ·All right.· Now, I'd like you to just direct
      23· response, then they took that action.· So it was -- I                23· your attention to the one, two, three, fourth sentence of
      24· think it was in a -- it -- it triggered the same response            24· this policy warning.· "If the rights owner agrees to
      25· that Amazon had many times before throughout the year.               25· retract their complaint, they must send the retraction to

                                                                     Page 86                                                           Page 88
      ·1· And it was a -- just sort of, yet, another example of the            ·1· us and notice this dispute [sic] at Amazon.com"?
      ·2· same type of complaint that was lodged with the same type ·2· · · ·A.· ·Okay.
      ·3· of objection and the same type of policy violation that              ·3· · · ·Q.· ·Have you seen that before?
      ·4· Amazon took.                                                         ·4· · · ·A.· ·Yes.
      ·5· · · ·Q.· ·So this is an assumption on your part that that            ·5· · · ·Q.· ·And in the context of your representation of
      ·6· is what Amazon considered --                                         ·6· your clients, what do you take that -- what is your
      ·7· · · ·A.· ·Yes.                                                       ·7· understanding of that request?
      ·8· · · ·Q.· ·-- all of these factors --                                 ·8· · · ·A.· ·It is one of the ways you can respond, so it's
      ·9· · · · · · · · ·MR. VINE:· Wait.· Let him finish.                     ·9· Amazon -- it basically lays out a couple of different
      10· · · ·Q.· ·BY MR. GOODMAN:· -- in taking the action they              10· responses that they want you to follow.· You can get a
      11· did in deactivating the account?                                     11· retraction from the rights owner or you can give Amazon
      12· · · · · · · · ·MR. VINE:· Objection.                                 12· supporting documentation proving that the product is
      13· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                                 13· authentic.
      14· · · ·A.· ·Yes, that's my belief.                                     14· · · ·Q.· ·Right.· In the context of your representation
      15· · · · · · · · ·MR. GOODMAN:· Let me mark this as an                  15· of your clients, had you ever submitted or obtained a
      16· exhibit.· It's a notice of policy warning dated                      16· retraction of the complaint?
      17· November 11th, 2018.                                                 17· · · ·A.· ·Of the complaint?· No.
      18· · · · · · · · ·Jonathan, do you need this?· You may have             18· · · ·Q.· ·Have you attempted to obtain a retraction?
      19· it.                                                                  19· · · ·A.· ·No.
      20· · · · · · · · ·(Exhibit No. 4 was marked for                         20· · · ·Q.· ·Why?
      21· identification.)                                                     21· · · ·A.· ·Because the most straight forward path is to
      22· · · ·Q.· ·BY MR. GOODMAN:· Read it through, please.                  22· provide Amazon the proof that they are asking for for the
      23· · · ·A.· ·Okay.                                                      23· chain of custody of the product and it doesn't require
      24· · · ·Q.· ·All right.· Have you seen this document before?            24· the action of any third party.· You can you simply work
      25· · · ·A.· ·Yes, I have.                                               25· directly with Amazon to resolve their concern.


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 23 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               89–92
                                                                     Page 89                                                            Page 91
      ·1· · · ·Q.· ·Why is it not a straight forward path?                     ·1· · · · · · · · ·MR. VINE:· Exhibit 5 was produced in an
      ·2· · · ·A.· ·Well, when you're communicating with a third               ·2· Excel format electronically, so it wasn't truncated.
      ·3· party, you can't control the outcome.· You can engage in             ·3· It's your version that you printed up.· But the entire
      ·4· a discussion.· It might be lengthier.· You might not be              ·4· content is contained in the Excel version that Amazon
      ·5· able to get ahold or get a response from the right person            ·5· produced.
      ·6· at the right point in time, and time can be of the                   ·6· · · ·Q.· ·BY MR. GOODMAN:· To the best that of your eyes
      ·7· essence on these things.· So if you have the                         ·7· can do, I'd just like you to look at Exhibit 5.
      ·8· documentation readily at hand, you can respond the same              ·8· · · ·A.· ·Okay.
      ·9· day in most cases.· If you have the documentation Amazon ·9· · · ·Q.· ·It's a 1-page document double sided.
      10· is asking for, it's just a matter of scanning it, sending            10· · · ·A.· ·Okay.
      11· it in, and explaining to Amazon what's going on.· So                 11· · · ·Q.· ·All right.· And I represent to you this was
      12· you'll get a much more rapid response -- or, sorry, much             12· attached to a declaration of Clarice Cohn, the custodian
      13· more rapid answer to Amazon that way instead of trying to            13· at Amazon, as Exhibit 6, I believe.· And supposedly it's
      14· work through a third party.                                          14· a compilation of a complaint history.· Let's use her
      15· · · ·Q.· ·In the order of the options that are stated in             15· exact words.
      16· this policy warning, the retraction is the first option,             16· · · · · · · · ·MR. VINE:· Of non-Youngblood complaints.
      17· is it not?                                                           17· · · · · · · · ·THE WITNESS:· Youngblood is on here.
      18· · · ·A.· ·It is.                                                     18· · · · · · · · ·MR. VINE:· Oh, really?· Because she --
      19· · · ·Q.· ·And what is your understanding of what a                   19· they testified --
      20· retraction would have to articulate?                                 20· · · · · · · · ·THE WITNESS:· There's one there.
      21· · · ·A.· ·I believe that a retraction would basically                21· · · · · · · · ·MR. GOODMAN:· Yeah, it's Exhibit 6 related
      22· need to use that word, this is -- we retract our                     22· in --
      23· complaint, so it has to be unambiguous, and like with                23· · · · · · · · ·MR. VINE:· No, no, no --
      24· everything Amazon, it has to be retracted.                           24· · · · · · · · ·MR. GOODMAN:· -- paragraph 9 of the
      25· · · ·Q.· ·And to your understanding, based upon the                  25· declaration --

                                                               Page 90                                                                     Page 92
      ·1· materials you reviewed in this case, isn't it a fact that    ·1· · · · · · · · ·MR. VINE:· Okay.· So let me just --
      ·2· Solu-Med requested a retraction from Youngblood?                     ·2· · · · · · · · ·MR. GOODMAN:· -- document.· Yeah.
      ·3· · · ·A.· ·At some point I believe that they did, yes.                ·3· · · · · · · · ·MR. VINE:· -- explain it.
      ·4· · · ·Q.· ·And to your knowledge was a retraction ever                ·4· · · · · · · · ·MR. GOODMAN:· It's a compilation of
      ·5· provided by Youngblood?                                              ·5· complaints from intellectual property rights owners to
      ·6· · · · · · · · ·MR. VINE:· Objection.                                 ·6· Amazon against Plaintiff Solu-Med storefront Life &
      ·7· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                                 ·7· Health Source.· And then it gives the seller's
      ·8· · · ·A.· ·I believe that it was.· I -- I don't recall                ·8· identification number.
      ·9· seeing the document.· But I recall seeing a conversation             ·9· · · · · · · · ·MR. VINE:· Okay.· Can I -- It does not
      10· thread via email where Youngblood or someone from the 10· include, and that's what they are amending -- adding for
      11· organization agreed to submit a retraction.                          11· authenticity purposes, the complaints of November 2018
      12· · · ·Q.· ·And do you know -- did you have an opportunity             12· from Youngblood.
      13· to review the retraction?                                            13· · · · · · · · ·MR. GOODMAN:· No, it doesn't.
      14· · · ·A.· ·I believe I -- I believe I saw it.· I can't --             14· · · · · · · · ·MR. VINE:· Right.
      15· I can't recall with certainty.                                       15· · · · · · · · ·MR. GOODMAN:· That's conspicuous by its
      16· · · · · · · · ·MR. VINE:· Just so it's clear, it was in              16· absence.
      17· the production of --                                                 17· · · · · · · · ·MR. VINE:· Well, no, cause they were only
      18· · · · · · · · ·THE WITNESS:· It was probably in one of               18· doing --
      19· the emails I read, yes.                                              19· · · · · · · · ·MR. GOODMAN:· You don't know what they
      20· · · · · · · · ·MR. GOODMAN:· I just have one more                    20· were doing.
      21· exhibit, Jonathan.                                                   21· · · · · · · · ·MR. VINE:· No, I spoke to Davis Wright.
      22· · · · · · · · ·MR. VINE:· That's fine.                               22· · · · · · · · ·MR. GOODMAN:· Yeah, I mean, I found it
      23· · · · · · · · ·(Exhibit No. 5 was marked for                         23· very unusual that they wouldn't have that complaint here:
      24· identification.)                                                     24· November 11th or 13th.
      25· · · · · ·(An off-the-record discussion was held.)                    25· · · · · · · · ·MR. VINE:· Or the 2nd.


                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 24 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                               93–96
                                                                   Page 93                                                                 Page 95
      ·1· · · · · · · · ·MR. GOODMAN:· Huh?                                  ·1· from authentic products.
      ·2· · · · · · · · ·MR. VINE:· Or the 2nd.                              ·2· · · ·Q.· ·BY MR. GOODMAN:· I don't want you to strain
      ·3· · · · · · · · ·MR. GOODMAN:· Or the 2nd.                           ·3· your eyes.
      ·4· · · · · · · · ·MR. VINE:· There was --                             ·4· · · ·A.· ·Yeah.
      ·5· · · · · · · · ·MR. GOODMAN:· November 2nd.                         ·5· · · ·Q.· ·Do the best you can.· Is there anything
      ·6· · · · · · · · ·MR. VINE:· -- November -- Yeah.                     ·6· contained therein as to any action being taken by Amazon
      ·7· · · · · · · · ·MR. GOODMAN:· All right.· So we'll agree            ·7· based upon this complaint?
      ·8· to that, that obviously it was not included.· We don't             ·8· · · · · · · · ·MR. VINE:· Objection.· There's no column
      ·9· know the reasons why.                                              ·9· that even talks about --
      10· · · ·Q.· ·BY MR. GOODMAN:· I'd just like you to look at            10· · · ·Q.· ·BY MR. GOODMAN:· No, I said anything that you
      11· this, Mr. Pazak.· And as best as your eyes will permit,            11· have reviewed.
      12· look at the first date, January 27, 2018.· Have you seen           12· · · ·A.· ·Oh.· I am not aware of any specific action that
      13· reports similar to this before when you were at Amazon?            13· Amazon took as a result of that complaint.
      14· · · ·A.· ·Yes.                                                     14· · · ·Q.· ·All right.· And this complaint dated
      15· · · ·Q.· ·Now, how are these -- to the best of your                15· January 27th, 2018, preceded the complaint by Youngblood
      16· knowledge, what is the practice of Amazon in preparing             16· on November 2nd, 2018; is that correct?
      17· these reports?· How were they stored?· How did they do             17· · · ·A.· ·Yes.
      18· this?                                                              18· · · ·Q.· ·By how many months?
      19· · · ·A.· ·They -- the reports were stored in -- so                 19· · · ·A.· ·Ten roughly.
      20· there's a solid performance team that acts as the                  20· · · ·Q.· ·All right.· The next complaint seems to be --
      21· custodian of information related to complaints.· And the           21· and it has a different complaint ID as January 28th,
      22· seller performance team would store these in a database 22· 2018?
      23· and produce -- if there was a question as to the history, 23· · · ·A.· ·Yes.
      24· you could -- there was internal tools that you could look          24· · · ·Q.· ·Is that as well from Giovanni?
      25· at to show an overall seller performance score as well as 25· · · ·A.· ·Yes, it is.

                                                                   Page 94                                                                 Page 96
      ·1· all sorts of factors related to complaints, customer               ·1· · · ·Q.· ·Is it essentially the same complaint?
      ·2· complaints, and the like.· So they maintained those in a           ·2· · · · · · · · ·And I agree with Mr. Vine this would be
      ·3· series of databases.                                               ·3· better articulated in the full document.
      ·4· · · ·Q.· ·In looking at Exhibit 5, the first entry is              ·4· · · ·A.· ·Yeah, it is the same essence of the complaint.
      ·5· January 27th, 2018.· And can you read the communication? ·5· It's referring to a different product.
      ·6· Is it possible for you to do so or have you reviewed this          ·6· · · ·Q.· ·A different ASIN?
      ·7· before?                                                            ·7· · · ·A.· ·Correct.
      ·8· · · ·A.· ·Yes, I can read it and I did review this one             ·8· · · ·Q.· ·But it is the same company a day apart?
      ·9· other time as well.                                                ·9· · · ·A.· ·Correct.
      10· · · ·Q.· ·And what is the substance of the complaint?              10· · · ·Q.· ·And go to the third one, March 5th, 2018.
      11· · · ·A.· ·On the 27th?                                             11· · · ·A.· ·Yes.
      12· · · ·Q.· ·Yes, please.                                             12· · · ·Q.· ·Is that Giovanni?
      13· · · · · · · · ·MR. VINE:· Yeah.· Just so it's clear,               13· · · ·A.· ·That is Medela, M-E-D-E-L-A.
      14· we're going to object to the use of this exhibit. I                14· · · ·Q.· ·And as best as you can discern with the small
      15· think the actual complaints that are sent to Solu-Med are          15· print, what is the substance of the complaint?
      16· probably the best evidence, but, by all means, go ahead.           16· · · ·A.· ·Essentially the complaint is the same in that
      17· · · · · · · · ·MR. GOODMAN:· You can make that objection           17· Solu-Med is selling products that do not include the
      18· at the appropriate time before trial.                              18· manufacturer's guarantee, therefore they are materially
      19· · · · · · · · ·THE WITNESS:· Can you read the question             19· different from authentic products and constitute a
      20· back.                                                              20· violation of Amazon policy.
      21· · · · · · · (The requested question was read.)                     21· · · ·Q.· ·All right.· To the best of your knowledge,
      22· · · · · · · · ·THE WITNESS:· Okay.· The complaint on the           22· based upon the materials you reviewed, did Amazon take
      23· 27th made to Amazon suggests that the products from                23· any action with regard to that?
      24· Giovanni Cosmetics are not sold with a manufacturer's              24· · · ·A.· ·Not other than removing the products in
      25· guarantee and therefore they are materially different              25· question, so Amazon would have --


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                  YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 25 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                              97–100
                                                                     Page 97                                                        Page 99
      ·1· · · ·Q.· ·Meaning the specific ASINs?                                ·1· preamble, and then I don't know what it says after that.
      ·2· · · ·A.· ·Yes, these ASINS would have been removed from              ·2· · · ·Q.· ·Okay.· The very next one is a very short line
      ·3· the site.· And I should have said in each of these, the              ·3· there.· I think it's July 25th, 2018?
      ·4· prior two --                                                         ·4· · · ·A.· ·Uh-huh.
      ·5· · · · · · · · ·MR. VINE:· They did take action.                      ·5· · · ·Q.· ·Tangle Teezer, do you know what those are?
      ·6· · · · · · · · ·THE WITNESS:· -- yeah, they took action of            ·6· · · ·A.· ·I'm not familiar with that.
      ·7· removing those products and informing Solu-Med of what               ·7· · · ·Q.· ·And what's the substance of the complaint?
      ·8· steps they should take.                                              ·8· · · ·A.· ·He's saying "counterfeit," "not produced by
      ·9· · · ·Q.· ·BY MR. GOODMAN:· All right.· Let's go to the               ·9· original manufacturer."
      10· next one and get through this quickly.                               10· · · ·Q.· ·Anything that you've relied upon indicate that
      11· · · · · · · · ·MR. VINE:· Yeah.                                      11· Amazon took any action with regard to that complaint?
      12· · · ·Q.· ·BY MR. GOODMAN:· -- April 4th, 2018.· This is              12· · · ·A.· ·No.· I suspect only that they gave them the
      13· by --                                                                13· standard warning, took down the product, gave them the
      14· · · ·A.· ·Well, it's -- it looks like Brumisateur is the             14· standard warning and told them, if it wasn't counterfeit,
      15· brand and Wilkes Group is the brand owner or                         15· to let them know.
      16· representative of the brand that created the complaint.              16· · · ·Q.· ·Okay.· I'm going to group the remaining ones.
      17· · · ·Q.· ·Do you know whether Brumisateur is a cosmetic?             17· · · ·A.· ·Okay.
      18· · · ·A.· ·I do not know.· I'm not familiar with that.                18· · · ·Q.· ·January 30th, 2019.· Turn it over.
      19· · · ·Q.· ·How about Giovanni, is it a cosmetics company?             19· · · ·A.· ·Okay.
      20· · · ·A.· ·I believe it is, yes.                                      20· · · ·Q.· ·March 14th, 19 -- 2019; April 17, 2019;
      21· · · ·Q.· ·Any action, to your knowledge, that was taken              21· April 29th, 2019.· I just want you to tell me what
      22· with regard to this?                                                 22· companies made these complaints.
      23· · · ·A.· ·Other than removing the products from the                  23· · · ·A.· ·Sure.· So looks like Vantibolli Beauty would be
      24· website, the ASINS on the complaint and warning Solu-Med, 24· the one on the 28th of January 2019.
      25· that's -- I believe that's the only action that I see.               25· · · ·Q.· ·Yeah.· Is that a cosmetics company to your

                                                                     Page 98                                                           Page 100
      ·1· · · ·Q.· ·Let's go quickly to April 30th, 2018.· The                 ·1· knowledge?
      ·2· complainant is Youngblood?                                           ·2· · · ·A.· ·Typically, yes.
      ·3· · · ·A.· ·Yes, that's correct.                                       ·3· · · · · · · · ·Beauty Blender would be the company, it
      ·4· · · ·Q.· ·All right.· What's the substance of the                    ·4· looks like on the 30th of January.· I'm not familiar with
      ·5· complaint?                                                           ·5· that company.· It has "beauty" in the name, but I don't
      ·6· · · ·A.· ·It's intellectual property.· It's a                        ·6· know what they are doing.
      ·7· non-specific intellectual property complaint basically.              ·7· · · ·Q.· ·All right.
      ·8· · · ·Q.· ·Okay.· You have no knowledge, based upon                   ·8· · · ·A.· ·There is another one from Brumisateur, but that
      ·9· materials you reviewed, whether any action was taken by              ·9· is talking about Evian Facial Spray, so I'm familiar with
      10· Amazon?                                                              10· that as a brand, Evian.
      11· · · · · · · · ·MR. VINE:· Objection.                                 11· · · · · · · · ·And, let's see, the 14th of March,
      12· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                                 12· Dermorganic, that would be a cosmetic company, yes.
      13· · · ·A.· ·I believe that Amazon would have followed the              13· · · · · · · · ·Mixed Chicks I do not know.· That would be
      14· same process for each of these on the page: removing the             14· the next one on April 17th.
      15· products and warning Solu-Med and giving them                        15· · · ·Q.· ·Right.
      16· instructions on what to do.                                          16· · · ·A.· ·And then Duracell, April 29th, I'm familiar
      17· · · ·Q.· ·All right.· And the next one is July 23rd,                 17· with that brand as a battery company, not a
      18· 2018.· Van Der Hagen, do you know what kind of company 18· beauty/cosmetics.
      19· that is?                                                             19· · · ·Q.· ·All right.· So all of these 2019 complaints,
      20· · · ·A.· ·It's a beauty and cosmetics so --                          20· would you agree with me, were made after Solu-Med was
      21· · · ·Q.· ·Okay.· And, briefly, what's the substance of               21· reactivated by Amazon?
      22· the complaint?                                                       22· · · · · · · · ·MR. VINE:· Objection.
      23· · · ·A.· ·So it looks like it was a trademark -- it says             23· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.
      24· "counterfeit" but it's cut off.· I can't really tell.                24· · · · · · · · ·Do you know when Amazon reinstated the
      25· The core of that one is counterfeit.· There's a bit of a             25· account?· It was in the materials you were provided.


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 26 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             101–104
                                                             Page 101                                                      Page 103
      ·1· · · ·A.· ·Yeah, so it would have been in January. I           ·1· provide the supporting documentation they ask for, either
      ·2· expect that each of these was made after they were            ·2· one.
      ·3· reinstated.                                                   ·3· · · ·Q.· ·Okay.· And the supporting information is the
      ·4· · · ·Q.· ·And, to your knowledge, is Solu-Med still           ·4· sourcing or chain of custody documents?
      ·5· active on Amazon's platform?                                  ·5· · · ·A.· ·Yes, that's correct.
      ·6· · · ·A.· ·As of November, the last time I looked, yes,        ·6· · · ·Q.· ·Okay.· In Amazon's guidelines they talk about
      ·7· they were, as of November 2019.                               ·7· keeping maintenance of the sourcing and chain of custody
      ·8· · · ·Q.· ·All right.· Have you looked at it since?            ·8· documents, correct?
      ·9· · · ·A.· ·I have not.                                         ·9· · · ·A.· ·Yes, they do.
      10· · · · · · · · ·MR. GOODMAN:· Mr. Vine, I have no further      10· · · ·Q.· ·And based upon your experience at Amazon, was
      11· questions.                                                    11· that important to Amazon to maintain those records?
      12· · · · · · · · ·MR. VINE:· Okay.· Great.· I have a couple      12· · · ·A.· ·Yes, very important.· For reasons like this.
      13· questions.                                                    13· It's authoritative.· You can tell exactly where the
      14· · · · · · · · · · · · ·EXAMINATION                            14· products came from.
      15· · · ·Q.· ·BY MR. VINE:· Let's start with Exhibit 4.           15· · · ·Q.· ·Okay.· Does Amazon also warn Solu-Med in these
      16· · · ·A.· ·Okay.                                               16· complaint histories that, if they continue to receive
      17· · · ·Q.· ·Exhibit 4 is a policy warning correspondence        17· complaints, they may not allow them to sell on
      18· from Amazon to Solu-Med, correct?                             18· Amazon.com?
      19· · · ·A.· ·Yes.                                                19· · · ·A.· ·Yes, they -- that's -- that specific warning is
      20· · · ·Q.· ·There were many of these such documents to          20· included with each of the policy warning documents.
      21· Solu-Med from January of 2018 --                              21· · · ·Q.· ·And each of the correspondence to Solu-Med
      22· · · · · · · · ·MR. GOODMAN:· Why don't you ask him the        22· regarding complaints, correct?
      23· question instead of answering it?                             23· · · ·A.· ·That's correct.
      24· · · · · · · · ·MR. VINE:· You have an objection?              24· · · ·Q.· ·And why do they -- why do they provide that
      25· · · · · · · · ·MR. GOODMAN:· You're leading him.              25· warning that they may not allow them to sell on

                                                           Page 102                                                                  Page 104
      ·1· · · · · · · · ·MR. VINE:· Okay.· So then "Objection,          ·1· Amazon.com based upon your experience?
      ·2· leading."                                                     ·2· · · ·A.· ·I believe that it is the -- the -- trying to
      ·3· · · · · · · · ·MR. GOODMAN:· Yeah.                            ·3· impress upon the seller the real risk that they will be
      ·4· · · ·Q.· ·BY MR. VINE:· Were there other complaints in        ·4· suspended.· And so they -- that's something that they
      ·5· similar forms as the one in Exhibit 4?                        ·5· don't -- Amazon feels like you can't over warn on --
      ·6· · · ·A.· ·Yes.                                                ·6· · · · · · · · ·There was a time where sellers were very
      ·7· · · ·Q.· ·Okay.                                               ·7· vocal in their complaints that they were shut off without
      ·8· · · ·A.· ·I believe I counted at least seven in 2018          ·8· warning, and Amazon took that to heart and made a point
      ·9· prior to this.                                                ·9· of including that warning in correspondence that would
      10· · · ·Q.· ·And that, of course, did not include the            10· lead to that or could lead to that outcome.
      11· November 2nd complaints by Youngblood or the                  11· · · ·Q.· ·Okay.· And does Amazon also, in all these
      12· November 11th and 13th complaint, correct?                    12· notice, policy warnings, and communications regarding
      13· · · ·A.· ·That's correct.                                     13· complaints from January 2018 through December of 2018
      14· · · ·Q.· ·Okay.· Now, one of the options that Amazon          14· advise Solu-Med to look at their policies regarding
      15· gives is to request supporting information, correct?          15· intellectual property and other violations?
      16· · · ·A.· ·Yes, they do.                                       16· · · ·A.· ·Yes, they want -- they want the seller to
      17· · · ·Q.· ·And then it says to provide that supporting         17· understand exactly Amazon's concerns, the actions that
      18· information?                                                  18· they are taking or could take, and what the seller needs
      19· · · ·A.· ·Yes, they do.                                       19· to abide by policy-wise.· So they are asking for a
      20· · · ·Q.· ·Is it important to Amazon, based upon your          20· response to each complaint specifically, but then they
      21· experience, to get that supporting information?               21· also want to reinforce that they have a written policy to
      22· · · ·A.· ·Yes.· Amazon is specifically asking for you to      22· guide the seller.· And they want to make sure that the
      23· take one or two actions in response to this notice.           23· seller follows the written policy.
      24· You -- they are very clear on their ask.· You either --       24· · · ·Q.· ·So you were asked a series of questions today
      25· you either work to -- with the rights owner or you            25· by Mr. Goodman, and as articulate as he was, I wanted to


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 27 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             105–108
                                                          Page 105                                                         Page 107
      ·1· do some follow-up.                                       ·1· least January of 2018, correct?
      ·2· · · · · · · · ·You were asked what action Amazon took    ·2· · · · · · · · ·MR. GOODMAN:· Objection.
      ·3· after each complaint that is listed on Exhibit 5; do you ·3· · · ·Q.· ·BY MR. VINE:· Strike that.
      ·4· recall that question?                                    ·4· · · · · · · · ·Was Solu-Med permanently barred from
      ·5· · · ·A.· ·Yes.                                           ·5· selling certain products since January of 2018?
      ·6· · · ·Q.· ·Okay.· Was one of the actions they took        ·6· · · ·A.· ·Yes.
      ·7· removing the ASINs and the product from Solu-Med's       ·7· · · ·Q.· ·Okay.· Was it also significant that they --
      ·8· ability to sell the product?                             ·8· that Amazon was warning Solu-Med that if they received
      ·9· · · ·A.· ·Yes, they would have removed -- in each case   ·9· more complaints about their listings, they may not allow
      10· they would have removed those ASINS from Solu-Med's      10· you to sell on Amazon.com?
      11· listings.                                                11· · · ·A.· ·Yes.· Amazon sets the expectation they do what
      12· · · ·Q.· ·Okay.· Was that significant?                   12· they say they're going to do.· That's an important part
      13· · · ·A.· ·Yes.· The -- they want to immediately -- they  13· of maintaining the trust they have with the seller
      14· want to immediately stop any future complaints or any    14· community.
      15· future problems they might have with customers, so       15· · · ·Q.· ·Based upon your experience, was it important
      16· they -- they immediately make those products unbuyable   16· for -- Strike that.
      17· from Solu-Med.· If another -- if another third party is  17· · · · · · · · ·Based upon your experience, does Amazon
      18· listing those products and they don't have a complaint   18· expect that sellers review and train their employees
      19· there, those products would still be available.· But     19· before placing and listing products on the Amazon
      20· Solu-Med is no longer allowed to sell that product from  20· platform?
      21· that moment forward unless they respond to the complaint 21· · · ·A.· ·Yes.· Amazon lays out a process for new sellers
      22· and in the way that Amazon asked them to do so.          22· to -- and they point out things that are particularly
      23· · · ·Q.· ·And the testimony from every witness from      23· important to drive customer satisfaction, which is what
      24· Solu-Med was that there was no response to be done?      24· their primary importance is.· So that all starts with,
      25· · · · · · · · ·MR. VINE:· Objection, leading.            25· you know, listing products.· And they say specifically in

                                                             Page 106                                                               Page 108
      ·1· · · · · · · · ·THE WITNESS:· I can speak to --                ·1· the training materials "The customer satisfaction starts
      ·2· · · ·Q.· ·BY MR. VINE:· Strike that.                          ·2· when the product is listed correctly," and they start
      ·3· · · · · · · · ·Was the testimony of Kellon Goodson that       ·3· from that point forward.· So the expectation is -- They
      ·4· the policy at Solu-Med was not to respond to the              ·4· took the time to write these documents.· They have
      ·5· complaints from Amazon?                                       ·5· webinars.· They make training available.· It's important
      ·6· · · ·A.· ·Yes, that was his testimony, that they did not      ·6· to follow the processes and procedures, and Amazon
      ·7· respond to any of these warnings.                             ·7· expects you to do that and holds you accountable for
      ·8· · · ·Q.· ·Okay.· Now, would you agree with me that in         ·8· that.
      ·9· effect what Amazon was doing was limiting, after each         ·9· · · ·Q.· ·Based upon your review of the deposition
      10· complaint, Solu-Med's ability to sell a product?              10· testimony of Cheri, Kellon, and Manny Aguero, was
      11· · · ·A.· ·That's absolutely what they did.                    11· Solu-Med training their employees on how to sell products
      12· · · ·Q.· ·So that -- you would agree with me that that is     12· on Amazon?
      13· a significant step for Amazon to take, to limit --            13· · · ·A.· ·No.
      14· · · ·A.· ·Sure.                                               14· · · ·Q.· ·Based upon the testimony, were the Solu-Med
      15· · · ·Q.· ·-- the ability of Solu-Med to sell a product,       15· employees experienced on selling on Amazon?
      16· correct?                                                      16· · · ·A.· ·No.
      17· · · ·A.· ·Yes.                                                17· · · ·Q.· ·Based upon your experience in the years 2016,
      18· · · ·Q.· ·Okay.                                               18· '17, and 2018, did the Solu-Med employees admit that they
      19· · · ·A.· ·Solu-Med may now -- may no longer list those        19· never read the Amazon guidelines?
      20· products for sale.                                            20· · · ·A.· ·Yes, they --
      21· · · ·Q.· ·Okay.· And they were permanently no longer to       21· · · ·Q.· ·In those years?
      22· list those products because they never responded?             22· · · ·A.· ·-- they testified that they hadn't.
      23· · · ·A.· ·Correct.                                            23· · · ·Q.· ·Okay.· If you recall, there was a question by
      24· · · ·Q.· ·Okay.· So they were permanently barred and          24· Mr. Goodman that said -- asking about why Amazon took the
      25· limited from selling certain types of products since at       25· action it did and you provided an answer.· And you said



                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 28 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             109–112
                                                                     Page 109                                                                Page 111
      ·1· it was your belief.· Was your belief based upon your                  ·1· · · ·A.· ·Correct.
      ·2· experience at Amazon and your subsequent work experience? ·2· · · ·Q.· ·In this case, they did not have the available
      ·3· · · ·A.· ·Yes, it was.                                                ·3· remedy to go to Solu-Med because their storefront said
      ·4· · · ·Q.· ·Okay.                                                       ·4· that they were not accepting cosmetics, correct?
      ·5· · · · · · · · ·MR. GOODMAN:· You finished?                            ·5· · · ·A.· ·As returns, correct.
      ·6· · · · · · · · ·MR. VINE:· No.· Almost.· Just going over               ·6· · · ·Q.· ·Was one of the things that -- does one of the
      ·7· my notes.· I think just two or three more areas.                      ·7· things that Amazon do is to vet sellers or to ensure
      ·8· · · ·Q.· ·BY MR. VINE:· You recall earlier there with                 ·8· compliance with the Amazon guidelines?
      ·9· Mr. Goodman he had asked about remedies available to a                ·9· · · ·A.· ·Amazon closely monitors sellers' performance
      10· seller -- sorry, to a customer?                                       10· against guidelines around all sorts of KPIs, or key
      11· · · ·A.· ·A customer, yes.                                            11· performance indicators, that tell them that the seller is
      12· · · ·Q.· ·Was one of the remedies available to a customer             12· satisfying the customer, so they very closely monitor
      13· who had a problem with a complaint to contact a company,              13· seller performance.
      14· such as Solu-Med, that was selling a product?                         14· · · ·Q.· ·Okay.· And you were talking earlier about
      15· · · ·A.· ·Yes, the actual seller of the product, yes.                 15· seller performance and your experience at Amazon.· I want
      16· · · ·Q.· ·Okay.· And that company -- that's the first --              16· to make sure the record is clear.· Did you have
      17· the first line of where the customer should go to,                    17· experience with addressing sellers who had customer
      18· correct?                                                              18· complaints?
      19· · · ·A.· ·Yes.                                                        19· · · ·A.· ·Yes.
      20· · · ·Q.· ·Okay.· Another one would be -- a remedy would               20· · · ·Q.· ·Okay.· Did you have experience with the issues
      21· be going to the manufacturer, correct?                                21· that are addressed in this case?
      22· · · ·A.· ·Yes.                                                        22· · · ·A.· ·Yes, authenticity, yes.
      23· · · · · · · · ·MR. GOODMAN:· Objection.                               23· · · ·Q.· ·And counterfeit?
      24· · · ·Q.· ·BY MR. VINE:· Would another remedy be to go to              24· · · ·A.· ·Counterfeit, yes.· Warranty, yes.
      25· the manufacturer?                                                     25· · · ·Q.· ·Oh, when making a complaint to Amazon regarding

                                                                     Page 110                                                                Page 112
      ·1· · · ·A.· ·Yes.                                                        ·1· a company such as Solu-Med, a customer or a brand owner
      ·2· · · ·Q.· ·And why was it important to have that remedy                ·2· can go to the website of Amazon, correct?
      ·3· available for the customer?                                           ·3· · · ·A.· ·Yes.· The -- there is a brand registry tool
      ·4· · · ·A.· ·Sorry.· What?                                               ·4· available to rights owners.
      ·5· · · ·Q.· ·Why was it important to have a remedy available             ·5· · · ·Q.· ·So explain that to me.
      ·6· to go to the manufacturer?                                            ·6· · · ·A.· ·So first step is that a manufacturer that owns
      ·7· · · · · · · · ·MR. GOODMAN:· May I just ask you, what do              ·7· a brand or just a brand owner will register the brand and
      ·8· you mean by "remedy"?                                                 ·8· their authority over that brand with Amazon.· They can
      ·9· · · · · · · · ·MR. VINE:· Meaning regarding a complaint               ·9· produce a number of different documents.· First there
      10· of a specific product.                                                10· will be validation of who they are, who they say they
      11· · · · · · · · ·MR. GOODMAN:· Okay.                                    11· are, the organization they represent, and then the actual
      12· · · · · · · · ·THE WITNESS:· Okay.· And so do you mean -- 12· brands they represent with patent trademark office
      13· · · · · · · · ·MR. VINE:· Well, I'll ask it a different               13· records, things of that nature, that clearly establish
      14· way.                                                                  14· the ownership of the brand in question.· Once they have
      15· · · · · · · · ·MR. GOODMAN:· Yeah.                                    15· that brand in question, then Amazon will associate the
      16· · · · · · · · ·THE WITNESS:· Yeah.                                    16· products within its catalog affiliated with that brand.
      17· · · ·Q.· ·BY MR. VINE:· A manufacturer warranty is given              17· · · · · · · · ·And then once that association is done,
      18· by a manufacturer, correct?                                           18· the brand owner has a number of abilities.· They can
      19· · · ·A.· ·Yes.                                                        19· provide content to Amazon so that the products are
      20· · · ·Q.· ·A remedy a customer has, if purchasing a                    20· represented clearly.· They can provide additional content
      21· product with a manufacturer warranty, is to be able to go             21· to what Amazon may have already produced that says, "Hey,
      22· to that manufacturer, correct?                                        22· let me tell you about the features of the product better,
      23· · · ·A.· ·Yes.                                                        23· give you more images," things of that nature to help
      24· · · ·Q.· ·In this case, the customers of Solu-Med did not             24· merchandise and sell the product better.· And then they
      25· have that available remedy, correct?                                  25· can also -- it provides an avenue for that brand holder



                                                                                                                     800.211.DEPO (3376)
                                                                                                                     EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 29 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             113–116
                                                          Page 113                                                                   Page 115
      ·1· to lodge the concerns that they might have about         ·1· · · · · · · · ·MR. VINE:· Sure.
      ·2· authenticity and the like that we're talking about here.      ·2· · · · · · · · · · ·FURTHER EXAMINATION
      ·3· · · ·Q.· ·Are there drop-down boxes for -- under              ·3· · · ·Q.· ·BY MR. GOODMAN:· In answer to Mr. Vine's
      ·4· intellectual property violations?                             ·4· questions about remedies, do you have any memory, based
      ·5· · · ·A.· ·Yes.· So the tool isn't free-form.· Because         ·5· upon what you reviewed, that any customers of Solu-Med
      ·6· Amazon has a process that they follow, you -- the             ·6· communicated to Youngblood that the products they had
      ·7· complaint -- the party complaining chooses from a             ·7· received were counterfeit?
      ·8· preselected list so that the complaint is directed to the     ·8· · · · · · · · ·MR. VINE:· Objection.· I don't understand
      ·9· right team that follows the right procedure to deal with      ·9· the question.
      10· it, to deal with the complaint.· At that time, then,          10· · · ·Q.· ·BY MR. GOODMAN:· I think he does.
      11· there's additional information available.· So there is        11· · · ·A.· ·So did any of Solu-
      12· some free-form that you can put in and clarify, but it's      12· · · ·Q.· ·You talked about remedies before as only being
      13· a combination of the predefined category of complaint and 13· able to go to Solu-Med.
      14· then the -- the additional commentary that goes with it.      14· · · ·A.· ·Right.
      15· · · ·Q.· ·So on Amazon production 00003 there's an            15· · · ·Q.· ·But do you have any memory of any documentation
      16· identification of counterfeit products.· Is that, where       16· that indicates any of the customers of Youngblood
      17· it says "counterfeit products," where one would have done 17· actually went to Youngblood?
      18· the predefined areas in the pull-down?                        18· · · ·A.· ·I don't recall seeing any, and I'm not even
      19· · · ·A.· ·Yeah.· The pull-down would have said                19· sure how Youngblood would know if they were from
      20· "counterfeit."· If you look at sort of the complaint          20· Solu-Med.· Typically they -- they would -- a -- it would
      21· histories, you see the categorization.· For example, on       21· be typical that a customer would say, "Hey, I bought this
      22· Exhibit 5 they have the Infringement column and that          22· on Amazon.· They wouldn't necessarily know from whom
      23· shows the -- the things that -- or the categorization of      23· but -- but -- but -- but --
      24· the complaints.                                               24· · · ·Q.· ·But if it was fulfilled by Solu-Med, they
      25· · · ·Q.· ·Right.· So if you then look back at Exhibit 5,      25· certainly could go to Solu-Med?

                                                        Page 114                                                                Page 116
      ·1· you can have trademark/counterfeit, but they were talking ·1· · · ·A.· ·Yeah, if they -- if -- customers don't always
      ·2· about the same complaint that we have here today,         ·2· know where to go.· They might choose to go to Youngblood,
      ·3· correct?                                                      ·3· they might choose to go to Solu-Med.· I didn't see any
      ·4· · · ·A.· ·That's right, yes.                                  ·4· specific example.
      ·5· · · ·Q.· ·Meaning the product did not come with a             ·5· · · ·Q.· ·In all of the responses to Mr. Vine's questions
      ·6· manufacturer's warranty?                                      ·6· as to the actions Amazon took and the basis for it are
      ·7· · · ·A.· ·Right.· They are basically -- they are              ·7· based upon your opinions but not upon the thought
      ·8· reporting a violation of the anti-counterfeiting policy       ·8· processes of Amazon in arriving at that decision to
      ·9· which is the policy that governs inauthentic products,        ·9· deactivate the store?
      10· products that are listed as new but don't meet the            10· · · · · · · · ·MR. VINE:· Objection.
      11· definition of Amazon's definition of new.                     11· · · · · · · · ·MR. GOODMAN:· He can answer.
      12· · · ·Q.· ·What we have here is a history of                   12· · · · · · · · ·MR. VINE:· I think he said it was based
      13· trademark/counterfeit complaints?                             13· upon his experience.
      14· · · ·A.· ·Yes.                                                14· · · ·Q.· ·BY MR. GOODMAN:· They're your interpretations?
      15· · · ·Q.· ·Correct?                                            15· · · ·A.· ·My -- my -- my -- in my experience, what I
      16· · · ·A.· ·Yes.                                                16· described, is consistent with the actions Amazon has
      17· · · ·Q.· ·And then in this case we have the same              17· taken in the past.· Beyond that -- but beyond that, I
      18· counterfeit trademark complaint with a description of         18· don't -- I didn't talk to anybody at Amazon about the
      19· authenticity, correct?                                        19· case or anything like that.
      20· · · ·A.· ·Correct.                                            20· · · ·Q.· ·And you haven't seen any documentation from
      21· · · ·Q.· ·And that's on Amazon 00003?                         21· Amazon as well?
      22· · · ·A.· ·Yes.                                                22· · · · · · · · ·MR. VINE:· Objection.· Mischaracterizes
      23· · · · · · · · ·MR. VINE:· Okay.· I don't think I have         23· his testimony.· He testified earlier that he specifically
      24· anything further.                                             24· saw email -- sorry, communications regarding these
      25· · · · · · · · ·MR. GOODMAN:· Just a couple, Jonathan.         25· issues.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 30 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             117–120
                                                                Page 117                                                         Page 119
      ·1· · · ·Q.· ·BY MR. GOODMAN:· All right.· Let me just take   ·1· there.
      ·2· you, for a moment, to Amazon 0003.                        ·2· · · ·A.· ·Yeah.· Exhibit 4?
      ·3· · · ·A.· ·That was in here.                               ·3· · · ·Q.· ·Yeah.
      ·4· · · ·Q.· ·Yes.                                            ·4· · · ·A.· ·Okay.
      ·5· · · · · · · · ·MR. VINE:· The complaint.· I got it. I     ·5· · · ·Q.· ·There were several options afforded to the
      ·6· got it.· I got it.                                        ·6· reseller to respond to this notice of policy warning?
      ·7· · · ·Q.· ·BY MR. GOODMAN:· I think you -- and I may be    ·7· · · ·A.· ·Yes.
      ·8· incorrect, but tell me if I am --                         ·8· · · ·Q.· ·Isn't it not true that the first option is to
      ·9· · · · · · · · ·MR. VINE:· That's okay.· For now I'll do   ·9· obtain a valid retraction from the rights owner?
      10· it.                                                       10· · · · · · · · ·MR. VINE:· Objection.
      11· · · ·Q.· ·BY MR. GOODMAN:· -- you said that there -- in   11· · · ·Q.· ·BY MR. GOODMAN:· It's not mutually exclusive,
      12· filing a complaint, the complainant has the option of     12· is it?
      13· qualifying any of these statements; is that correct?      13· · · ·A.· ·It is -- it is -- the one that you refer to is
      14· · · ·A.· ·Yes.· They -- the basics for the complaint are  14· listed first.· They are not mutually exclusive and, in
      15· the category and the products and then they might -- they 15· fact, the statement on the second one says, "If you
      16· may choose to provide additional information.             16· believe the reported content is not counterfeit," it
      17· · · ·Q.· ·In your opinion, Youngblood -- did Youngblood   17· tells you how to email with supporting information.
      18· have the ability to include the further reasoning of why  18· · · ·Q.· ·That's another option?
      19· they deemed the product to be counterfeit?                19· · · ·A.· ·It's an option, but it's also a direct -- it's
      20· · · · · · · · ·MR. VINE:· Objection.                      20· a direct -- it's a direction from them.· I mean --
      21· · · ·Q.· ·BY MR. GOODMAN:· Could they have included that 21· · · ·Q.· ·Well, actually, the reseller, does it not have
      22· in their complaint?                                       22· several options of how to respond?
      23· · · · · · · · ·MR. VINE:· Objection.                      23· · · ·A.· ·They do.· But I think what I would advise any
      24· · · · · · · · ·MR. GOODMAN:· You can object.· He can      24· seller to do is, since they are saying, "If you believe
      25· answer.                                                   25· it's not counterfeit, take this action," if you're --

                                                             Page 118                                                           Page 120
      ·1· · · · · · · · ·MR. VINE:· And I'm allowed an objection.     ·1· failure to take that action is admitting it's counterfeit
      ·2· · · · · · · · ·THE WITNESS:· They have a free-form text     ·2· to Amazon.· They need to defend and clear that claim and
      ·3· ability to provide the rationale for the claim.             ·3· charge.
      ·4· · · ·Q.· ·BY MR. GOODMAN:· But they did not in this              ·4· · · ·Q.· ·Is that your belief as to what Amazon's thought
      ·5· instance?                                                        ·5· process is?
      ·6· · · · · · · · ·MR. VINE:· Objection.· Mischaracterizes           ·6· · · ·A.· ·It is.
      ·7· his testimony and the document.                                  ·7· · · · · · · · ·MR. VINE:· Is that based upon experience?
      ·8· · · · · · · · ·THE WITNESS:· Yeah, I think what they are         ·8· · · · · · · · ·THE WITNESS:· Based upon experience.
      ·9· saying -- yeah, in the paragraph -- well, there's a              ·9· · · ·Q.· ·BY MR. GOODMAN:· Based on experience.
      10· paragraph -- there's a first paragraph, two bullets.· And10· · · · · · · · ·But, nevertheless, it still remains the
      11· the third paragraph it says, "The indicated sellers are  11· first option is to obtain a retraction?
      12· not selling the authentic products as shown in the ASINs 12· · · · · · · · ·MR. VINE:· Objection.
      13· referenced."· I believe that is that -- that is their -- 13· · · · · · · · ·THE WITNESS:· Certainly.· It's the first
      14· that is their qualifying statement that they provide.            14· one listed in the complaint.
      15· · · ·Q.· ·BY MR. GOODMAN:· But they didn't provide the           15· · · ·Q.· ·BY MR. GOODMAN:· And if a reseller could obtain
      16· detail of why they are not providing the detail that's           16· that retraction, then Amazon would take a different view,
      17· required?                                                        17· I assume, of the complaint?
      18· · · · · · · · ·MR. VINE:· Objection.· Mischaracterizes           18· · · · · · · · ·MR. VINE:· Objection.
      19· the testimony.                                                   19· · · · · · · · ·THE WITNESS:· A different --
      20· · · · · · · · ·Did not provide the detail required?              20· · · ·Q.· ·BY MR. GOODMAN:· Well, let's --
      21· · · · · · · · ·MR. GOODMAN:· Let him answer.                     21· · · ·A.· ·A different -- I'm just trying --
      22· · · · · · · · ·THE WITNESS:· I don't believe that the            22· · · ·Q.· ·It would not delist the account?
      23· complaint is deficient in the amount of detail provided.         23· · · · · · · · ·MR. VINE:· Objection.
      24· · · ·Q.· ·BY MR. GOODMAN:· Again, going back to the              24· · · · · · · · ·MR. GOODMAN:· Why?· He could testify.
      25· notice of policy warning in one of the exhibits over             25· He's testified as to all his thoughts.


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com          YVer1f
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 31 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             121–124
                                                               Page 121                                                  Page 123
      ·1· · · · · · · · ·MR. VINE:· I'm allowed to make an          ·1· documents did Amazon advise Solu-Med that they were
      ·2· objection.· It was on your form.                          ·2· delisting the ASINS referenced?
      ·3· · · ·Q.· ·BY MR. GOODMAN:· Go ahead.                      ·3· · · ·A.· ·Yes, they did.
      ·4· · · ·A.· ·If Amazon receives a retraction of this         ·4· · · · · · · · ·MR. GOODMAN:· I would agree with that.
      ·5· complaint, yeah, that would -- that would restore the     ·5· · · · · · · · ·MR. VINE:· We're good.
      ·6· seller's credibility in the matter.· And I think that's   ·6· · · · · · · · ·And he will read.
      ·7· what you're saying.                                       ·7· · · · · · · · ·Are you ordering a copy?
      ·8· · · ·Q.· ·I think so.                                     ·8· · · · · · · · ·MR. GOODMAN:· Yes.
      ·9· · · ·A.· ·Yeah.                                           ·9· · · · · · · · ·MR. VINE:· And we'll take a copy.
      10· · · ·Q.· ·And just lastly, with respect to those          10· · · · · · · · ·Can we get it by early next week?
      11· complaints, I believe you testified in response to        11· · · · ·(The deposition was concluded at 12:51 p.m.)
      12· Mr. Vine's questions that the ASINs for the products were 12· · · · · · · · ·(Signature was not waived.)
      13· delisted?                                                 13
      14· · · ·A.· ·Yes.                                            14
      15· · · ·Q.· ·Is it in that document that you reviewed?       15
      16· · · ·A.· ·It doesn't say it explicitly, but because they  16
      17· are -- they are --                                        17
      18· · · · · · · · ·MR. VINE:· Here.                           18
      19· · · · · · · · ·THE WITNESS:· -- complaints is listed and  19
      20· the ASINs are listed, that's the implication and that was 20
      21· Amazon's actions.                                         21
      22· · · ·Q.· ·BY MR. GOODMAN:· That's what you believe Amazon 22
      23· did?                                                      23
      24· · · · · · · · ·MR. VINE:· No --                           24
      25· · · · · · · · ·THE WITNESS:· Correct.                     25

                                                               Page 122                                                           Page 124
      ·1· · · · · · · · ·MR. GOODMAN:· Okay.                              ·1·   · · D E P O S I T I O N· ·S I G N A T U R E· ·P A G E
      ·2· · · · · · · · ·MR. VINE:· Go ahead.                             ·2
                                                                          ·3·   ARGO HOLDINGS, INC., and· · · · · ·Case No. 0:19-cv-60487
      ·3· · · · · · · · ·MR. GOODMAN:· All right.
                                                                          · ·   SOLU-MED, INC.,
      ·4· · · · · · · · ·MR. VINE:· Are you done?                         ·4·   · · Plaintiffs
      ·5· · · · · · · · ·MR. GOODMAN:· That's it.                         ·5·   v.
      ·6· · · · · · · · ·MR. VINE:· Well, now I'm going to have to        ·6·   YOUNGBLOOD SKIN CARE
      ·7· follow up.                                                      · ·   PRODUCTS LLC,
                                                                          ·7·   · · Defendants
      ·8· · · · · · · · · · ·FURTHER EXAMINATION
                                                                          · ·   __________________________
      ·9· · · ·Q.· ·BY MR. VINE:· Do you recall specifically              ·8·   Job No. J5190065
      10· reviewing all of the complaints that were lodged against        ·9
      11· Solu-Med?                                                       10·   · · · · · ·DECLARATION UNDER PENALTY OF PERJURY
      12· · · ·A.· ·Yes.· In each notice and policy warning they          11·   · · · · · · · ·I declare under penalty of perjury that I
                                                                          12·   have read the entire transcript of my deposition taken in
      13· received, they -- it included language explaining that
                                                                          13·   the above-captioned matter or the same has been read to
      14· "We removed the content listed at the end of the email,"        14·   me, and the same is true and accurate, save and except
      15· and that is, in fact, the ASIN.                                 15·   for changes and/or corrections, if any, as indicated by
      16· · · ·Q.· ·So when Mr. Goodman said this was based upon          16·   me on the DEPOSITION ERRATA SHEET hereof, with the
      17· your experience, that actually is not accurate; it was          17·   understanding that I offer these changes as if still
                                                                          18·   under oath.
      18· based upon the actual evidence of documents produced by
                                                                          19
      19· plaintiff, correct?                                             20·   · · · · · · · ·Signed on the _______ day of
      20· · · ·A.· ·Yes.                                                  21·   ____________________, 20______.
      21· · · ·Q.· ·For example, PL00208, January 27th, 2018,             22
      22· regarding the Giovanni cosmetics; do you recall that            23·   · ·_____________________________
                                                                          · ·   · · · · MICHAEL PAZAK
      23· document?
                                                                          24·   (*Arizona does NOT require your signature to be
      24· · · ·A.· ·Yes.                                                  · ·   notarized.)
      25· · · ·Q.· ·Okay.· And in that document and in all other          25



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 32 of
                                       52
      MICHAEL PAZAK                                            February 19, 2020
      ARGO HOLDINGS vs YOUNGBLOOD SKIN CARE                             125–127
                                                         Page 125                                                          Page 127
      ·1· · · · · ·DEPOSITION ERRATA SHEET OF MICHAEL PAZAK           ·1·   · · · · · · · · ·CERTIFICATE OF REPORTER
                                                                      ·2
      · · · · · Job No. J5190065· · Taken: February 19, 2020
                                                                      ·3·   STATE OF ARIZONA· · )
      ·2                                                              · ·   · · · · · · · · · · ) ss:
      ·3· Page No.______ Line No.______                               ·4·   COUNTY OF MARICOPA· )
                                                                      ·5
      ·4· Change to:· _____________________________________________   · ·   · · I, Sandra Marruffo, a Certified Reporter in the State
      ·5· Reason for change: ______________________________________   ·6·   of Arizona, do hereby certify that the foregoing
                                                                      · ·   deposition was taken before me on February 19, 2020, in
      ·6· Page No.______ Line No.______                               ·7·   the County of Maricopa, State of Arizona; that an oath
      ·7· Change to:· _____________________________________________   · ·   was duly administered to MICHAEL PAZAK pursuant to A.R.S.
                                                                      ·8·   41-324(B); that the questions propounded to the witness
      ·8· Reason for change: ______________________________________   · ·   and the answers of the witness thereto were taken down by
      ·9· Page No.______ Line No.______                               ·9·   me in shorthand and thereafter reduced to typewriting;
                                                                      · ·   that the transcript is a full, true, and accurate record
      10· Change to:· _____________________________________________   10·   of the proceedings, all done to the best of my skill and
      11· Reason for change: ______________________________________   · ·   ability; and that the preparation, production, and
                                                                      11·   distribution of the transcript and copies of the
      12· Page No.______ Line No.______                               · ·   transcript comply with the Arizona Revised Statutes and
      13· Change to:· _____________________________________________   12·   ACJA 7-206(J)(1)(g)(1) and (2).
                                                                      · ·   · · The witness herein, MICHAEL PAZAK, has requested
      14· Reason for change: ______________________________________   13·   transcript review and signature.
      15· Page No.______ Line No.______                               · ·   · · I FURTHER CERTIFY that I am in no way related to any
                                                                      14·   of the parties nor am I in any way interested in the
      16· Change to:· _____________________________________________   · ·   outcome hereof.
      17· Reason for change: ______________________________________   15·   · · IN WITNESS WHEREOF, I have set my hand in my office
                                                                      · ·   in the County of Maricopa, State of Arizona, this 24th
      18· Page No.______ Line No.______                               16·   day of February 2020.
      19· Change to:· _____________________________________________   17
                                                                      18·   · · · · · · · · · · · · · ·______________________________
      20· Reason for change: ______________________________________
                                                                      · ·   · · · · · · · · · · · · · ·Sandra Marruffo, RPR
      21· Page No.______ Line No.______                               19·   · · · · · · · · · · · · · ·AZ C.R. 50815
                                                                      20
      22· Change to:· _____________________________________________
                                                                      21·   · · · · · · · /S/
      23· Reason for change: ______________________________________   · ·   ________________________________
      24                                                              22·   For Esquire Deposition Solutions
                                                                      · ·   Registered Reporting Firm No. R1048
      · · SIGNATURE:________________________DATE__________________    23
      25· · · · · · MICHAEL PAZAK                                     24·   Job No.· J5190065
                                                                      25
                                                         Page 126
      ·1· · · · · ·DEPOSITION ERRATA SHEET OF MICHAEL PAZAK
      · · · · · ·Job No. J5190065· · Taken: February 19, 2020
      ·2
      ·3· Page No.______ Line No.______
      ·4· Change to:· _____________________________________________
      ·5· Reason for change: ______________________________________
      ·6· Page No.______ Line No.______
      ·7· Change to:· _____________________________________________
      ·8· Reason for change: ______________________________________
      ·9· Page No.______ Line No.______
      10· Change to:· _____________________________________________
      11· Reason for change: ______________________________________
      12· Page No.______ Line No.______
      13· Change to:· _____________________________________________
      14· Reason for change: ______________________________________
      15· Page No.______ Line No.______
      16· Change to:· _____________________________________________
      17· Reason for change: ______________________________________
      18· Page No.______ Line No.______
      19· Change to:· _____________________________________________
      20· Reason for change: ______________________________________
      21· Page No.______ Line No.______
      22· Change to:· _____________________________________________
      23· Reason for change: ______________________________________
      24
      · · SIGNATURE:________________________DATE__________________
      25· · · · · · MICHAEL PAZAK



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com
2/12/2020                                                                          Amazon
                                        Case 0:19-cv-60487-RKA Document 107-3 Entered  on FLSD Docket 03/06/2020 Page 33 of
                                                                               52
                                                                                                                              English       Search                         Messages Help Settings

                                                                           Life & Health Source           www.amazon.com


      Catalog        Inventory         Pricing       Orders        Advertising          Stores     Programs      Reports      Performance       Apps & Services      B2B


         Performance notifications
                                             November 11, 2018
                                             Notice: Policy Warning

                                             Sent from: notice@amazon.com




                                                     Hello,

                                                     We received a report from a rights owner that you are listing counterfeit
                                                     products. Sellers on Amazon.com are not allowed to create listings or detail
                                                     pages for counterfeit goods.

                                                     We removed the content listed at the end of this email. We may let you list this
                                                     product again if we receive a retraction from the rights owner. Their contact
                                                     information can be found below.

                                                     Compliance Youngblood Skin
                                                     brandprotection@ybskin.com

                                                     If the rights owner agrees to retract their complaint, they must send the
                                                     retraction to us at notice-dispute@amazon.com.

                                                     If you believe that the reported content is not counterfeit, you may email notice-
                                                     dispute@amazon.com. with supporting information.

                                                     If the rights owner does not retract their complaint, or you do not provide
                                                     supporting information, we may provide your contact information to the rights
                                                     owner upon their request.

                                                     We consider allegations of counterfeit a serious matter and your account is
                                                     under review. If we receive more complaints about your listings, we may not
                                                     allow you to sell on Amazon.com.

                                                     To learn more about this policy, search for "Intellectual Property Violations" in
                                                     Seller Central Help.

                                                     ASIN: B00097DKUQ
                                                     Title: Youngblood Pressed Mineral Blush, Blossom, 3 Gram


                                                     Infringement type: Counterfeit
                                                     Complaint ID: 5514232061

                                                     Sincerely,

                                                     Seller Performance Team
                                                     https://www.amazon.com
                                                     Amazon.com


                                                                                                 Was this email helpful?
                                                                                       If you have any questions visit: Seller Central

                                                                           To change your email preferences visit: Notiﬁcation Preferences

                                                                           Copyright 2018 Amazon, Inc, or its afﬁliates. All rights reserved.
                                                                           Amazon.com, 410 Terry Avenue North, Seattle, WA 98109-5210

                                                                                                    EXHIBIT 12



      Get support          Program Policies             English                                                                                      © 1999-2020, Amazon.com, Inc. or its affiliates




       FEEDBACK
                                                                                                                                                                                 PL02409
https://sellercentral.amazon.com/performance/notiﬁcations/26fa0bb0-f824-4d53-a901-e54a21fee146                                                                                                         1/1
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 34 of
                                       52




                                EXHIBIT 13
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 35 of
                                       52
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 36 of
                                       52




                                         EXHIBIT 1
                             Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 37 of
                                                                    52
date           ro_email                       infringement_type               asin       seller_id       description

                                                                                                         Hello,We have researched Youngbloodâ€™s listings and found the following ASINs are in violation of our trademark, 3812755. â€¢Counterfeit products
                                                                                                         are being sold on the following listingsâ€¢Please immediate action and remove these sellers currently listing counterfeit product.According to
                                                                                                         Amazonâ€™s robust and aggressive anti-counterfeit policy, sellers must list items that match the detail pages exactly. The indicated sellers are not selling
                                                                                                         the authentic products as shown in the ASIN(s) referenced.We know that Amazon takes product authenticity very seriously and Amazon requires sellers
                                                                                                         to list items that exactly match the detail pages. Therefore, we respectfully request that Amazon immediately and proactively remove these sellers from
11/11/18 5:22 AM BRANDPROTECTION@YBSKIN.COM   TrademarkComplaintCounterfeit   B00097DKUQ ABABPETWJQTSG   the mentioned ASIN(s) and prohibit these sellers from listing against these ASIN(s) in the future. Thank You,

                                                                                                         Hello,We have researched Youngbloodâ€™s listings and found the following ASINs are in violation of our trademark, 3812755. â€¢Counterfeit products
                                                                                                         are being sold on the following listingsâ€¢Please immediate action and remove these sellers currently listing counterfeit product.According to
                                                                                                         Amazonâ€™s robust and aggressive anti-counterfeit policy, sellers must list items that match the detail pages exactly. The indicated sellers are not selling
                                                                                                         the authentic products as shown in the ASIN(s) referenced.We know that Amazon takes product authenticity very seriously and Amazon requires sellers
                                                                                                         to list items that exactly match the detail pages. Therefore, we respectfully request that Amazon immediately and proactively remove these sellers from
11/13/18 5:38 AM BRANDPROTECTION@YBSKIN.COM   TrademarkComplaintCounterfeit   B00329GR4O ABABPETWJQTSG   the mentioned ASIN(s) and prohibit these sellers from listing against these ASIN(s) in the future. Thank You,Youngblood

                                                                                                         Hello,We have researched Youngbloodâ€™s listings and found the following ASINs are in violation of our trademark, 3812755. â€¢Counterfeit products
                                                                                                         are being sold on the following listingsâ€¢Please immediate action and remove these sellers currently listing counterfeit product.According to
                                                                                                         Amazonâ€™s robust and aggressive anti-counterfeit policy, sellers must list items that match the detail pages exactly. The indicated sellers are not selling
                                                                                                         the authentic products as shown in the ASIN(s) referenced.We know that Amazon takes product authenticity very seriously and Amazon requires sellers
                                                                                                         to list items that exactly match the detail pages. Therefore, we respectfully request that Amazon immediately and proactively remove these sellers from
11/13/18 5:38 AM BRANDPROTECTION@YBSKIN.COM   TrademarkComplaintCounterfeit   B00025G1M4 ABABPETWJQTSG   the mentioned ASIN(s) and prohibit these sellers from listing against these ASIN(s) in the future. Thank You,Youngblood

                                                                                                         Hello,We have researched Youngbloodâ€™s listings and found the following ASINs are in violation of our trademark, 3812755. â€¢Counterfeit products
                                                                                                         are being sold on the following listingsâ€¢Please immediate action and remove these sellers currently listing counterfeit product.According to
                                                                                                         Amazonâ€™s robust and aggressive anti-counterfeit policy, sellers must list items that match the detail pages exactly. The indicated sellers are not selling
                                                                                                         the authentic products as shown in the ASIN(s) referenced.We know that Amazon takes product authenticity very seriously and Amazon requires sellers
                                                                                                         to list items that exactly match the detail pages. Therefore, we respectfully request that Amazon immediately and proactively remove these sellers from
11/13/18 5:38 AM BRANDPROTECTION@YBSKIN.COM   TrademarkComplaintCounterfeit   B00025G1PG ABABPETWJQTSG   the mentioned ASIN(s) and prohibit these sellers from listing against these ASIN(s) in the future. Thank You,Youngblood
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 38 of
                                       52




                                         EXHIBIT 2
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 39 of
                                       52
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 40 of
                                       52




                                         EXHIBIT 3
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 41 of
                                       52
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 42 of
                                       52




                                         EXHIBIT 4
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 43 of
                                       52
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 44 of
                                       52




                                         EXHIBIT 5
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 45 of
                                       52
Case 0:19-cv-60487-RKA Document 107-3 Entered onEnglish
                                                  FLSD Docket 03/06/2020 Page 46 of
                                                        Search        Messages Help Settings
                                       52
                                                   Life & Health Source         www.amazon.com


 Catalog     Inventory   Pricing   Orders     Advertising    Stores       Programs     Reports     Performance          Apps & Services    B2B


      Performance notifications

                             November 13, 2018
                             Notice: Policy Warning

                             Sent from: notice@amazon.com




                                   Hello,

                                   We received a report from a rights owner that you are listing counterfeit
                                   products. Sellers on Amazon.com are not allowed to create listings or detail
                                   pages for counterfeit goods.

                                   We removed the content listed at the end of this email. We may let you list this
                                   product again if we receive a retraction from the rights owner. Their contact
                                   information can be found below.

                                   Compliance Youngblood Skin
                                   brandprotection@ybskin.com

                                   If the rights owner agrees to retract their complaint, they must send the
                                   retraction to us at notice-dispute@amazon.com.

                                   If you believe that the reported content is not counterfeit, you may email notice-
                                   dispute@amazon.com. with supporting information.

                                   If the rights owner does not retract their complaint, or you do not provide
                                   supporting information, we may provide your contact information to the rights
                                   owner upon their request.

                                   We consider allegations of counterfeit a serious matter and your account is
                                   under review. If we receive more complaints about your listings, we may not
                                   allow you to sell on Amazon.com.

                                   To learn more about this policy, search for "Intellectual Property Violations" in
                                   Seller Central Help.

                                   ASIN: B00025G1M4
                                   Title: Youngblood Pressed Mineral Foundation, Soft Beige, 8 Gram


                                   Infringement type: Counterfeit
                                   Complaint ID: 5518323151

                                   Sincerely,

                                   Seller Performance Team
                                   https://www.amazon.com
                                   Amazon.com


                                                                      Was this email helpful?
                                                            If you have any questions visit: Seller Central

                                                   To change your email preferences visit: Notiﬁcation Preferences

                                                   Copyright 2018 Amazon, Inc, or its afﬁliates. All rights reserved.

                                                                   EXHIBIT 14
                                                   Amazon.com, 410 Terry Avenue North, Seattle, WA 98109-5210




 Get support    Program Policies    English                                                                                © 1999-2020, Amazon.com, Inc. or its affiliates




  FEEDBACK                                                                                                                                        PL02410
                                                                                                                                                                             1/1
2/12/2020                                                                          Amazon
                                        Case 0:19-cv-60487-RKA Document 107-3 Entered  on FLSD Docket 03/06/2020 Page 47 of
                                                                               52
                                                                                                                             English                                    Messages Help Settings

                                                                          Life & Health Source           www.amazon.com


      Catalog        Inventory         Pricing       Orders       Advertising          Stores      Programs     Reports      Performance       Apps & Services    B2B


         Performance notifications
                                            November 13, 2018
                                            Notice: Policy Warning

                                            Sent from: notice@amazon.com




                                                     Hello,

                                                     We received a report from a rights owner that you are listing counterfeit
                                                     products. Sellers on Amazon.com are not allowed to create listings or detail
                                                     pages for counterfeit goods.

                                                     We removed the content listed at the end of this email. We may let you list this
                                                     product again if we receive a retraction from the rights owner. Their contact
                                                     information can be found below.

                                                     Compliance Youngblood Skin
                                                     brandprotection@ybskin.com

                                                     If the rights owner agrees to retract their complaint, they must send the
                                                     retraction to us at notice-dispute@amazon.com.

                                                     If you believe that the reported content is not counterfeit, you may email notice-
                                                     dispute@amazon.com. with supporting information.

                                                     If the rights owner does not retract their complaint, or you do not provide
                                                     supporting information, we may provide your contact information to the rights
                                                     owner upon their request.

                                                     We consider allegations of counterfeit a serious matter and your account is
                                                     under review. If we receive more complaints about your listings, we may not
                                                     allow you to sell on Amazon.com.

                                                     To learn more about this policy, search for "Intellectual Property Violations" in
                                                     Seller Central Help.

                                                     ASIN: B00025G1M4
                                                     Title: Youngblood Pressed Mineral Foundation, Soft Beige, 8 Gram


                                                     Infringement type: Counterfeit
                                                     Complaint ID: 5518323151

                                                     Sincerely,

                                                     Seller Performance Team
                                                     https://www.amazon.com
                                                     Amazon.com


                                                                                                 Was this email helpful?
                                                                                      If you have any questions visit: Seller Central

                                                                          To change your email preferences visit: Notiﬁcation Preferences

                                                                          Copyright 2018 Amazon, Inc, or its afﬁliates. All rights reserved.
                                                                          Amazon.com, 410 Terry Avenue North, Seattle, WA 98109-5210
                                                                                                   EXIHIBIT 15



      Get support         Program Policies             English                                                                                    © 1999-2020, Amazon.com, Inc. or its affiliates




       FEEDBACK
                                                                                                                                                                              PL02411
https://sellercentral.amazon.com/performance/notiﬁcations/71a6207c-3a2e-4374-a768-91351859479a                                                                                                      1/1
Case 0:19-cv-60487-RKA Document 107-3 Entered onEnglish
                                                  FLSD Docket 03/06/2020 Page 48 of
                                                        Search        Messages Help Settings
                                       52
                                                   Life & Health Source         www.amazon.com


 Catalog     Inventory   Pricing   Orders     Advertising    Stores       Programs     Reports     Performance          Apps & Services    B2B


      Performance notifications

                             November 13, 2018
                             Notice: Policy Warning

                             Sent from: notice@amazon.com




                                   Hello,

                                   We received a report from a rights owner that you are listing counterfeit
                                   products. Sellers on Amazon.com are not allowed to create listings or detail
                                   pages for counterfeit goods.

                                   We removed the content listed at the end of this email. We may let you list this
                                   product again if we receive a retraction from the rights owner. Their contact
                                   information can be found below.

                                   Compliance Youngblood Skin
                                   brandprotection@ybskin.com

                                   If the rights owner agrees to retract their complaint, they must send the
                                   retraction to us at notice-dispute@amazon.com.

                                   If you believe that the reported content is not counterfeit, you may email notice-
                                   dispute@amazon.com. with supporting information.

                                   If the rights owner does not retract their complaint, or you do not provide
                                   supporting information, we may provide your contact information to the rights
                                   owner upon their request.

                                   We consider allegations of counterfeit a serious matter and your account is
                                   under review. If we receive more complaints about your listings, we may not
                                   allow you to sell on Amazon.com.

                                   To learn more about this policy, search for "Intellectual Property Violations" in
                                   Seller Central Help.

                                   ASIN: B00025G1PG
                                   Title: Youngblood Ultimate Concealer, Tan, 2.8 Gram


                                   Infringement type: Counterfeit
                                   Complaint ID: 5518323151

                                   Sincerely,

                                   Seller Performance Team
                                   https://www.amazon.com
                                   Amazon.com


                                                                      Was this email helpful?
                                                            If you have any questions visit: Seller Central

                                                   To change your email preferences visit: Notiﬁcation Preferences

                                                   Copyright 2018 Amazon, Inc, or its afﬁliates. All rights reserved.
                                                   Amazon.com, 410 Terry Avenue North, Seattle, WA 98109-5210

                                                                             EXHIBIT 16

 Get support    Program Policies    English                                                                                © 1999-2020, Amazon.com, Inc. or its affiliates




  FEEDBACK                                                                                                                                        PL02412
                                                                                                                                                                             1/1
Case 0:19-cv-60487-RKA Document 107-3 Entered onEnglish
                                                  FLSD Docket 03/06/2020 Page 49 of
                                                        Search        Messages Help Settings
                                       52
                                                      Life & Health Source        www.amazon.com


 Catalog     Inventory   Pricing     Orders      Advertising   Stores        Programs   Reports    Performance   Apps & Services    B2B


      Performance notifications

                             November 13, 2018
                             Your Amazon.com Selling Account

                             Sent from: notice-dispute@amazon.com




                                   Hello,

                                   We attempted to reach you by phone today to discuss recent issues related to
                                   intellectual property infringement. As a result of these issues, your Amazon selling
                                   account has been temporarily deactivated. At this time, funds will not be transferred
                                   to you but will stay in your account while we work with you to address this issue.

                                   Amazon previously alerted you of these issues by emailing the warnings listed
                                   below:

                                   -- ASIN:

                                   Title:Youngblood Natural Mineral Loose Foundation, Sunglow
                                   ASIN:B00025G1K6


                                   Title:Youngblood Pressed Mineral Foundation, Honey, 8 Gram
                                   ASIN:B00025G1ME


                                   Title:Youngblood Pressed Mineral Blush, Sugar Plum, 3 Gram
                                   ASIN:B00025G1TC

                                   -- Infringement Type: COUNTERFEIT

                                   Amazon does not allow listings that violate the intellectual property rights of brands
                                   or rights owners. To learn more, please review Amazon’s Intellectual Property Policy
                                   (https://sellercentral.amazon.com/gp/help/external/201361070).

                                   To reactivate your selling account, please submit a plan of action. A valid plan of
                                   action should include:
                                   -- Proof of authenticity (e.g., invoice or Order ID) for infringing listings
                                   -- The steps you have taken to ensure that you are no longer infringing and will not
                                   infringe in the future
                                   -- Other relevant information
                                   -- Supporting details should you believe the notice was submitted in error or the
                                   notices are incorrect

                                   When you are ready, please submit your plan and supporting product
                                   documentation at this link (https://sellercentral.amazon.com/cu/contact-us).

                                   We’re here to help. Use this link (https://sellercentral.amazon.com/cu/contact-
                                   us/cmn/QUALITY) to speak with an Account Health Specialist if you need help
                                   drafting your plan of action or have questions.

                                   We look forward to hearing from you.
                                   Sincerely,
                                   Seller Performance Team
                                   Amazon.com
                                   http://www.amazon.com                     EXHIBIT 17
                                   View appeal




 Get support    Program Policies       English                                                                      © 1999-2020, Amazon.com, Inc. or its affiliates




  FEEDBACK                                                                                                                                 PL02413
                                                                                                                                                                      1/1
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 50 of
                                       52




                                     EXHIBIT 18




                                                                     PL00048
Case 0:19-cv-60487-RKA Document 107-3 Entered onEnglish
                                                  FLSD Docket 03/06/2020 Page 51 of
                                                        Search        Messages Help Settings
                                       52
                                                      Life & Health Source        www.amazon.com


 Catalog     Inventory   Pricing     Orders      Advertising   Stores        Programs   Reports    Performance   Apps & Services    B2B


      Performance notifications

                             November 15, 2018
                             Your Amazon.com Inquiry

                             Sent from: notice-request-dispute@amazon.com




                                   Hello,

                                   We reviewed your account and the information you provided, and we have decided
                                   that you may not sell on Amazon.com. Please provide the following information so
                                   that we can process your appeal:

                                   -- A valid retraction sent to Amazon directly from the original rights owner who
                                   reported the infringing content listed at the end of this email. We do not accept
                                   forwarded or attached retractions. Please contact the rights owner listed below to
                                   request that a retraction be sent to notice-dispute@amazon.com:

                                   -- brandprotection@ybskin.com

                                   -- Proof of product authenticity (e.g., invoice, Order ID or letter of authorization). It
                                   must clearly prove that your products do not infringe on the intellectual property of
                                   the rights owner. Please send this information, any other documentation, and a list
                                   of impacted ASINS to notice-dispute@amazon.com.

                                   You can see your balance and settlement information in the Payments section of
                                   Seller Central. If you have questions about those, please write to payments-
                                   funds@amazon.com.

                                   You can view your account performance
                                   (https://sellercentral.amazon.com/performance/dashboard?reftag=email_appeal) or
                                   select Account Health on the home screen of the Amazon Seller app on your iOS or
                                   Android device. The Account Health dashboard shows how well your account is
                                   performing against the performance metrics and policies required to sell on
                                   Amazon.

                                   -- iOS: https://itunes.apple.com/us/app/amazon-Seller/id794141485
                                   -- Android: https://play.google.com/store/apps/details?
                                   id=com.amazon.sellermobile.android&am...;hl=en
                                   Sincerely,
                                   Seller Performance Team
                                   Amazon.com                                EXHIBIT 19
                                   http://www.amazon.com



 Get support    Program Policies       English                                                                      © 1999-2020, Amazon.com, Inc. or its affiliates




  FEEDBACK                                                                                                                                 PL02415
                                                                                                                                                                      1/1
Case 0:19-cv-60487-RKA Document 107-3 Entered on FLSD Docket 03/06/2020 Page 52 of
                                       52




                                   EXHIBIT 20




                                                                     PL00049
